Name: Commission Regulation (EU) 2019/318 of 19 February 2019 amending Regulation (EU) 2017/2400 and Directive 2007/46/EC of the European Parliament and of the Council as regards the determination of the CO2 emissions and fuel consumption of heavy-duty vehicles (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: oil industry;  technology and technical regulations;  deterioration of the environment;  environmental policy;  organisation of transport;  research and intellectual property;  consumption
 Date Published: nan

 26.2.2019 EN Official Journal of the European Union L 58/1 COMMISSION REGULATION (EU) 2019/318 of 19 February 2019 amending Regulation (EU) 2017/2400 and Directive 2007/46/EC of the European Parliament and of the Council as regards the determination of the CO2 emissions and fuel consumption of heavy-duty vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 595/2009 of the European Parliament and of the Council of 18 June 2009 on type-approval of motor vehicles and engines with respect to emissions from heavy duty vehicles (Euro VI) and on access to vehicle repair and maintenance information and amending Regulation (EC) No 715/2007 and Directive 2007/46/EC and repealing Directives 80/1269/EEC, 2005/55/EC and 2005/78/EC (1), and in particular Article 4(3) and Article 5(4)(e) thereof, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (2), and in particular Article 39(7) thereof, Whereas: (1) Commission Regulation (EU) 2017/2400 (3) introduces a common method to objectively compare the performance of heavy-duty vehicles placed on the Union market as regards their CO2 emissions and fuel consumption. It lays down provisions for the certification of components with an impact on CO2 emissions and fuel consumption of heavy-duty vehicles, introduces a simulation tool for the purpose of determining and declaring CO2 emissions and fuel consumption of those vehicles and lays down, inter alia, requirements for Member States' authorities and manufacturers to verify the conformity of the certification of the components and the conformity of the simulation tool operation. (2) The experience gained following the entry into force of Regulation (EU) 2017/2400 has led to the identification of several aspects of the common method for determination of the CO2 emissions and fuel consumption of heavy-duty vehicles, the operation of the simulation tool, the certification of components, separate technical units and systems and the procedure for the checking of conformity of the operation of the simulation tool and of the certification of components, separate technical units and systems which need clarification. Those clarifications also have an impact on the information provided by manufacturers in accordance with Directive 2007/46/EC. (3) The Commission has carried out an assessment regarding the technical and economic implications of the necessary clarifications. (4) The improvement of the common method to objectively compare the performance of heavy-duty vehicles in terms of CO2 emissions and fuel consumption should increase the competitiveness of Union industry and the transparency in the market as regards the fuel consumption of heavy-duty vehicles. (5) Liquefied natural gas (LNG) is an available alternative fuel to diesel for heavy-duty vehicles. The deployment of upcoming innovative LNG-based technologies will contribute to further decrease in CO2 emissions as compared to diesel vehicles. To ensure that LNG is covered by the engine test procedure, it is appropriate to include LNG as an additional reference fuel in the certification of engines in order to determine the CO2 emissions and fuel consumption of heavy-duty vehicles. (6) It is appropriate to take into account the specificities of vocational vehicles, i.e. vehicles that are used for other purposes than the delivery of goods. Those vehicles should therefore be attributed to specific sub-groups within the existing vehicle groups to distinguish them from vehicles that are used only for the delivery of goods and their CO2 emissions should be determined in accordance with dedicated mission profiles. (7) It is also appropriate to clearly define those vehicles which, due to their advanced powertrains, including electric, hybrid electric and dual-fuel powertrains, cannot for the moment be subject to the requirement of determining their CO2 emissions or fuel consumption using the available simulation tool. In order to ensure a good understanding of the rate of market penetration of those vehicles, a specific procedure should be provided for to allow a clear identification of those vehicles and their respective powertrains. (8) It is essential for achieving CO2 reductions that the CO2 emissions of newly produced heavy-duty vehicles are in conformity with the values determined pursuant to Regulation (EU) 2017/2400. The conformity of the operation of the simulation tool and of the certification of the components, separate technical units and systems with an impact on CO2 emissions and fuel consumption should therefore be verified using an on-road verification testing procedure, in addition to the procedures already set out in Regulation (EU) 2017/2400. The verification testing procedure should be carried out by manufacturers and be verified by approval authorities. (9) It should be possible for the approval authorities to impose remedial measures for any systematic irregularities with regard to the certification of CO2 emissions and fuel consumption related properties of components, separate technical units or systems and the operation of the simulation tool, including when such irregularities are identified in the course of the investigation following a vehicle failure in the verification testing procedure. If the approval authorities find no irregularities with regard to the certification of CO2 emissions and fuel consumption related properties of components, separate technical units or systems or to the operation of the simulation tool despite the vehicle test failure, it should be possible for the Commission to examine a potential malfunction of the simulation tool. (10) During the verification testing procedure, the wheel torque, engine speed, engaged gear and fuel consumption of the heavy-duty vehicle should be measured on the road, close to the simulation tool mission profile, and compared to the fuel consumption calculated by the simulation tool. For a successfully passed verification testing procedure, the calculated fuel consumption should correspond to the measured fuel consumption within a certain tolerance. (11) The systematic verification of the results of a numerical simulation by a physical test is a new concept in the European type approval legislation. The underlying verification test procedure will therefore be evaluated with a view to possible improvements. The Commission and the approval authorities should therefore be authorised to collect the results of verification test procedures from manufacturers and to evaluate them. (12) In order to ensure sufficient time for the approval authorities and manufacturers to adapt to the new provisions, the obligation to verify CO2 emissions and fuel consumption of new vehicles using the on-road verification testing procedure should be applicable as of 1 July 2020. (13) The CO2 emissions data for vehicles falling within vehicle groups 4, 5, 9 and 10 that have been determined in accordance with Regulation (EU) 2017/2400 are to be monitored under Regulation (EU) 2018/956 of the European Parliament and of the Council (4), starting in 2019. The aim of the amendments to Regulation (EU) 2017/2400 set out in this Regulation is to ensure that reliable CO2 emissions data can be collected for all the vehicles concerned by Regulation (EU) 2018/956 for 2019. It is therefore important to ensure that the amendments set out in this Regulation enter into force without delay. (14) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) 2017/2400 Regulation (EU) 2017/2400 is amended as follows: (1) in Article 2, paragraph 2 is replaced by the following: 2. In case of multi-stage type-approvals or individual approvals of vehicles referred to in paragraph 1, this Regulation shall apply only to base vehicles equipped at least with a chassis, engine, transmission, axles and tyres.; (2) Article 3 is amended as follows: (a) the following point 4a is added: (4a) vehicle manufacturer  means a body or person responsible for issuing the manufacturer's records file and the customer information file pursuant to Article 9;; (b) point 7 is replaced by the following: (7) torque converter  means a hydrodynamic start-up component either as a separate component of the driveline or transmission with serial or parallel power flow that adapts speed between engine and wheel and provides torque multiplication;; (c) the following points 15 to 21 are added: (15) zero emission heavy-duty vehicle  or ZE-HDV  means a heavy-duty vehicle without an internal combustion engine, or with an internal combustion engine that emits less than 1 g CO2/kWh; (16) vocational vehicle  means a heavy-duty vehicle not intended for the delivery of goods and for which one of the following digits is used to supplement the bodywork codes, as listed in Appendix 2 to Annex II of Directive 2007/46/EC: 09, 10, 15, 16, 18, 19, 20, 23, 24, 25, 26, 27, 28, 31; or a tractor with a maximum speed not exceeding 79 km/h; (17) rigid lorry  means a lorry that is not designed or constructed for the towing of a semi-trailer; (18) tractor  means a tractor unit that is designed and constructed exclusively or principally to tow semi-trailers; (19) sleeper cab  means a type of cabin that has a compartment behind the driver's seat intended to be used for sleeping; (20) hybrid electric heavy-duty vehicle  or He-HDV  is as defined in Article 3(15) of Directive 2007/46/EC; (21) dual-fuel vehicle  is as defined in Article 2(48) of Regulation (EU) No 582/2011.; (d) the following second paragraph is added: With regard to He-HDVs, Articles 5(3), 9(1) and 12(1) shall apply only to He-HDVs where the second highest maximum net power of all energy converters is less than 10 % of the highest maximum net power of all energy converters. Energy converters used only for the starting are in this respect not taken into consideration.; (3) Article 5 is amended as follows: (a) paragraph 3 is replaced by the following: 3. The simulation tool shall be used for the purposes of determining CO2 emissions and fuel consumption of new vehicles, or for the purposes of determining whether those vehicles are a ZE-HDVs, He-HDVs or dual-fuel vehicle. The simulation tool shall be designed to operate on the basis of input information as specified in Annex III, as well as input data referred to in Article 12(1).; (b) paragraph 5 is replaced by the following: 5. The hashing tools shall be used for establishing an unequivocal association between the certified CO2 emission and fuel consumption related properties of a component, separate technical unit or system and its certification document, as well as for establishing an unequivocal association between a vehicle and its manufacturer's records file and customer information file as referred to in Annex IV.; (4) Article 9 is amended as follows: (a) the first subparagraph of paragraph 1 is replaced by the following: 1. A vehicle manufacturer shall determine the CO2 emissions and fuel consumption of each new vehicle, with the exception of ZE-HDVs, He-HDVs and dual-fuel vehicles, to be sold, registered or put into service in the Union using the latest available version of the simulation tool referred to in Article 5(3). With regard to ZE-HDVs, He-HDVs and dual-fuel vehicles to be sold, registered or put into service in the Union, the vehicle manufacturer shall determine only the information specified for those vehicles in the models set out in Part I and Part II of Annex IV using the latest available version of the simulation tool referred to in Article 5(3).; (b) paragraph 3 is replaced by the following: 3. The vehicle manufacturer shall create cryptographic hashes of the manufacturer's records file and of the customer information file using the hashing tool referred to in Article 5(5).; (c) paragraph 5 is replaced by the following: 5. Each vehicle to be registered, sold or to enter into service shall be accompanied by a certificate of conformity or, in the case of vehicles approved in accordance with Article 24 of Directive 2007/46/EC, an individual approval certificate, including an imprint of the cryptographic hash of the manufacturer's records file and of the customer information file referred to in paragraph 3.; (5) in Article 12, paragraphs 6 and 7 are added: 6. In the case of ZE-HDVs, He-HDVs and dual-fuel vehicles, the simulation tool input data shall include the information set out in Table 5 of Annex III. 7. Where the vehicle is to be registered, sold or put into service with snow tyres and standard tyres, the vehicle manufacturer may choose which of the tyres to use for determining the CO2 emissions.; (6) in Article 13, paragraph 8 is replaced by the following: 8. The standard value for tyres shall be the one for C3 snow tyres as set out in Table 2 of Part B of Annex II to Regulation (EC) No 661/2009 of the European Parliament and of the Council (*1). (*1) Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1).;" (7) Article 20 is amended as follows: (a) the title is replaced by the following: Responsibilities of the vehicle manufacturer, the approval authority and the Commission with regard to the conformity of simulation tool operation; (b) in paragraph 1, the following subparagraph is added: The vehicle manufacturer shall, on a yearly basis, perform the verification testing procedure set out in Annex Xa on a minimum number of vehicles in accordance with point 3 of that Annex. The vehicle manufacturer shall provide, until 31 December of each year and in accordance with point 8 of Annex Xa, a test report to the approval authority for each vehicle tested, shall keep the test reports for a duration of at least 10 years and shall make them available to the Commission and approval authorities of the other Member States upon request; (c) in paragraph 2, the following subparagraphs are added: Where a vehicle fails the verification testing procedure set out in Annex Xa, the approval authority shall start an investigation to determine the cause of that failure, in accordance with Annex Xa. As soon as the approval authority determines the cause of the failure, it shall inform the approval authorities of the other Member States thereof. If the cause of the failure is linked to the operation of the simulation tool, Article 21 shall apply. If the cause of the failure is linked to the certified CO2 emissions and fuel consumption related properties of components, separate technical units and systems, Article 23 shall apply. If no irregularities could be found in the certification of components, separate technical units or systems and the operation of the simulation tool, the approval authority shall report the vehicle failure to the Commission. The Commission shall investigate whether the simulation tool or the verification testing procedure set out in Annex Xa has caused the vehicle to fail and whether an improvement of the simulation tool or the verification testing procedure is necessary.; (8) in Article 23, in paragraph 1, the first subparagraph is replaced by the following: 1. Where the approval authority finds, pursuant to Articles 20 and 22, that the measures taken by the manufacturer to ensure that the CO2 emissions and fuel consumption related properties of the components, separate technical units and systems listed in Article 12(1) and which have been the subject of certification in accordance with Article 17 do not deviate from the certified values are not adequate, the approval authority shall request the manufacturer to submit a plan of remedial measures no later than 30 calendar days after receipt of the request from the approval authority.; (9) Article 24 is amended as follows: (a) in paragraph 1, point (a) is replaced by the following: (a) vehicles in the groups 4, 5, 9 and 10, including the sub-group v  in each vehicle group, as defined in Table 1 of Annex I, as from 1 July 2019;; (b) paragraph 2 is amended as follows: (1) the second sentence is replaced by the following: For vehicles in the sub-group v  of any of those vehicle groups, the obligation referred to in Article 9 shall apply as from the entry into force of this Regulation.; (2) the following subparagraph is added: For the purposes of the first subparagraph, the production date shall mean: (a) the date of signature of the certificate of conformity; (b) where a certificate of conformity has not been issued, the date on which the vehicle identification number was affixed for the first time on the relevant parts of the vehicle.; (c) the following paragraph 3 is added: 3. The second subparagraph of Article 20(1) and the second, third and fourth subparagraphs of Article 20(2) shall apply from 1 July 2020. Remedial measures under Articles 21(5) and 23(6) shall apply pursuant to an investigation into a vehicle failure in the verification testing procedure set out in Annex Xa as from 1 July 2023.; (10) Annex I is amended in accordance with Annex I to this Regulation; (11) Annex III is amended in accordance with Annex II to this Regulation; (12) Annex IV is amended in accordance with Annex III to this Regulation; (13) Annex V is amended in accordance with Annex IV to this Regulation; (14) Annex VI is amended in accordance with Annex V to this Regulation; (15) Annex VII is amended in accordance with Annex VI to this Regulation; (16) Annex VIII is amended in accordance with Annex VII to this Regulation; (17) Annex IX is amended in accordance with Annex VIII to this Regulation; (18) Annex X is amended in accordance with Annex IX to this Regulation; (19) a new Annex Xa is inserted as set out in Annex X to this Regulation. Article 2 Amendments to Directive 2007/46/EC Annexes I, IV and IX to Directive 2007/46/EC are amended in accordance with Annex XI to this Regulation. Article 3 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 2 shall apply as of 1 September 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 188, 18.7.2009, p. 1. (2) OJ L 263, 9.10.2007, p. 1. (3) Commission Regulation (EU) 2017/2400 of 12 December 2017 implementing Regulation (EC) No 595/2009 of the European Parliament and of the Council as regards the determination of the CO2 emissions and fuel consumption of heavy-duty vehicles and amending Directive 2007/46/EC of the European Parliament and of the Council and Commission Regulation (EU) No 582/2011 (OJ L 349, 29.12.2017, p. 1). (4) Regulation (EU) 2018/956 of the European Parliament and of the Council on the monitoring and reporting of CO2 emissions from and fuel consumption of new heavy-duty vehicles (OJ L 173, 9.7.2018, p. 1). ANNEX I Table 1 of Annex I to Regulation (EU) 2017/2400 is replaced by the following: Table 1 Vehicle groups for vehicles of category N Description of elements relevant to the classification in vehicle groups Vehicle group Allocation of mission profile and vehicle configuration Axle configuration Chassis configuration Technically permissible maximum laden mass (tons) Long haul Long haul (EMS) Regional delivery Regional delivery (EMS) Urban delivery Municipal utility Construction 4 Ã  2 Rigid lorry > 3,5 7,5 (0) Rigid lorry (or tractor) (**) > 7,5  10 1 R R Rigid lorry (or tractor) (**) > 10  12 2 R+T1 R R Rigid lorry (or tractor) (**) > 12  16 3 R R Rigid lorry > 16 4 R+T2 R R R Tractor > 16 5 T+ST T+ST+T2 T+ST T+ST+T2 T+ST Rigid lorry > 16 4v (***) R R Tractor > 16 5v (***) T+ST 4 Ã  4 Rigid lorry > 7,5  16 (6) Rigid lorry > 16 (7) Tractor > 16 (8) 6 Ã  2 Rigid lorry all weights 9 R+T2 R+D+ST R R+D+ST R Tractor all weights 10 T+ST T+ST+T2 T+ST T+ST+T2 Rigid lorry all weights 9v (***) R R Tractor all weights 10v (***) T+ST 6 Ã  4 Rigid lorry all weights 11 R+T2 R+D+ST R R+D+ST R R Tractor all weights 12 T+ST T+ST+T2 T+ST T+ST+T2 T+ST 6 Ã  6 Rigid lorry all weights (13) Tractor all weights (14) 8 Ã  2 Rigid lorry all weights (15) 8 Ã  4 Rigid lorry all weights 16 R 8 Ã  6 8 Ã  8 Rigid lorry all weights (17) (*) EMS  European Modular System T = Tractor R = Rigid lorry & standard body T1, T2 = Standard trailers ST = Standard semitrailer D = Standard dolly (**) In these vehicle classes tractors are treated as rigid lorries but with specific curb weight of tractor (***) Sub-group v  of vehicle groups 4, 5, 9 and 10: these mission profiles are exclusively applicable to vocational vehicles ANNEX II Annex III to Regulation (EU) 2017/2400 is amended as follows: (1) in point 2, point (1) is replaced by the following: (1) Parameter ID : Unique identifier as used in the simulation tool for a specific input parameter or set of input data; (2) point 3 is amended as follows: (a) Table 1 is replaced by the following: Table 1 Input parameters Vehicle/General  Parameter name Parameter ID Type Unit Description/Reference Manufacturer P235 token [-] ManufacturerAddress P252 token [-] Model P236 token [-] VIN P238 token [-] Date P239 dateTime [-] Date and time when the component-hash is created LegislativeClass P251 string [-] Allowed values: N2 , N3  VehicleCategory P036 string [-] Allowed values: Rigid Lorry , Tractor  AxleConfiguration P037 string [-] Allowed values: 4Ã 2 , 6Ã 2 , 6Ã 4 , 8Ã 4  CurbMassChassis P038 int [kg] GrossVehicleMass P041 int [kg] IdlingSpeed P198 int [1/min] RetarderType P052 string [-] Allowed values: None , Losses included in Gearbox , Engine Retarder , Transmission Input Retarder , Transmission Output Retarder  RetarderRatio P053 double, 3 [-] AngledriveType P180 string [-] Allowed values: None , Losses included in Gearbox , Separate Angledrive  PTOShaftsGearWheels (1) P247 string [-] Allowed values: none , only the drive shaft of the PTO , drive shaft and/or up to 2 gear wheels , drive shaft and/or more than 2 gear wheels , only one engaged gearwheel above oil level  PTOOtherElements (1) P248 string [-] Allowed values: none , shift claw, synchronizer, sliding gearwheel , multi-disc clutch , multi-disc clutch, oil pump  CertificationNumberEngine P261 token [-] CertificationNumberGearbox P262 token [-] CertificationNumberTorqueconverter P263 token [-] CertificationNumberAxlegear P264 token [-] CertificationNumberAngledrive P265 token [-] CertificationNumberRetarder P266 token [-] CertificationNumberTyre P267 token [-] CertificationNumberAirdrag P268 token [-] ZeroEmissionVehicle P269 boolean [-] VocationalVehicle P270 boolean [-] NgTankSystem P275 string [-] Allowed values: Compressed , Liquefied  Only relevant for vehicles with engines of fuel type NG PI  (P193) Sleeper cab P276 boolean [-] (b) in Table 3, the last row HVAC/Technology is replaced by the following: HVAC/Technology P185 string [-] Allowed values: None , Default  (c) the following Table 5 is added: Table 5 Input parameters for ZE-HDVs, He-HDVs and dual-fuel vehicles Parameter name Parameter ID Type Unit Description/Reference Manufacturer P235 token [-] ManufacturerAddress P252 token [-] Model P236 token [-] VIN P238 token [-] Date P239 dateTime [-] Date and time when the component-hash is created LegislativeClass P251 string [-] Allowed values: N2 , N3  VehicleCategory P036 string [-] Allowed values: Rigid Lorry , Tractor  CurbMassChassis P038 int [kg] GrossVehicleMass P041 int [kg] MaxNetPower1 P277 int [W] If He-HDV = Y: highest maximum net power of all energy converters, which are linked to the vehicle driveline or the wheels MaxNetPower2 P278 int [W] If He-HDV = Y: second highest maximum net power of all energy converters, which are linked to the vehicle driveline or the wheels ZE-HDV P269 boolean [-] He-HDV P279 boolean [-] DualFuelVehicle P280 boolean [-] (d) the following Table 6 is added: Table 6 Input parameters Advanced driver assistance systems  Parameter name Parameter ID Type Unit Description/Reference EngineStopStart P271 boolean [-] In accordance with point 8.1.1 EcoRollWithoutEngineStop P272 boolean [-] In accordance with point 8.1.2 EcoRollWithEngineStop P273 boolean [-] In accordance with point 8.1.3 PredictiveCruiseControl P274 string [-] In accordance with point 8.1.4, allowed values: 1,2 , 1,2,3  (3) in point 4.3, in the second paragraph (For vehicles of groups 1, 2 and 3), point (d) is deleted; (4) the following points 8 to 8.4 are added: 8. Advanced driver assistance systems 8.1. The following types of advanced driver assistance systems, which are primarily aiming for reduction of fuel consumption and CO2 emissions, shall be declared in the input to the simulation tool: 8.1.1. Engine stop-start during vehicle stops: system which automatically shuts down and restarts the internal combustion engine during vehicle stops to reduce engine idling time. For automatic engine shut down the maximum time delay after the vehicle stop shall be not longer than 3 seconds. 8.1.2. Eco-roll without engine stop-start: system which automatically decouples the internal combustion engine from the drivetrain during specific downhill driving conditions with low negative gradients. During these phases the internal combustion engine is operated in engine idling. The system shall be active at least at all cruise control set speeds above 60 km/h. 8.1.3. Eco-roll with engine stop-start: system which automatically decouples the internal combustion engine from the drivetrain during specific downhill driving conditions with low negative slopes. During these phases the internal combustion engine is shut down after a short time delay and keeps shut down during the main share of the eco-roll phase. The system shall be active at least at all cruise control set speeds of above 60 km/h. 8.1.4. Predictive cruise control (PCC): systems which optimise the usage of potential energy during a driving cycle based on an available preview of road gradient data and the use of a GPS system. A PCC system declared in the input to the simulation tool shall have a gradient preview distance longer than 1 000 metres and cover all following functionalities: (1) Crest coasting Approaching a crest the vehicle velocity is reduced before the point where the vehicle starts accelerating by gravity alone compared to the set speed of the cruise control so that the braking during the following downhill phase can be reduced. (2) Acceleration without engine power During downhill driving with a low vehicle velocity and a high negative slope the vehicle acceleration is performed without any engine power usage so that the downhill braking can be reduced. (3) Dip coasting During downhill driving when the vehicle is braking at the overspeed velocity, PCC increases the overspeed for a short period of time to end the downhill event with a higher vehicle velocity. Overspeed is a higher vehicle speed than the set speed of the cruise control system. A PCC system can be declared as input to the simulation tool if either the functionalities set out in points (1) and (2) or points (1), (2) and (3) are covered. 8.2. The eleven combinations of the advanced driver assistance systems as set out in Table 7 are input parameters into the simulation tool: Table 7 Combinations of advanced driver assistance systems as input parameters into the simulation tool Combination No Engine stop-start during vehicle stops Eco-roll without engine stop-start Eco-roll with engine stop-start Predictive cruise control 1 yes no no no 2 no yes no no 3 no no yes no 4 no no no yes 5 yes yes no no 6 yes no yes no 7 yes no no yes 8 no yes no yes 9 no no yes yes 10 yes yes no yes 11 yes no yes yes 8.3. Any advanced driver assistance system declared in the input into the simulation tool shall by default be set to fuel economy mode after each key-off/key-on cycle. 8.4. If an advanced driver assistance system is declared in the input into the simulation tool, it shall be possible to verify the presence of such a system based on real world driving and the system definitions as set out in point 8.1. If a certain combination of systems is declared, also the interaction of functionalities (e.g. predictive cruise control plus eco-roll with engine stop-start) shall be demonstrated. In the verification procedure it shall be taken into consideration, that the systems need certain boundary conditions to be active  (e.g. engine at operation temperature for engine stop-start, certain vehicle speed ranges for PCC, certain ratios of road gradients with vehicle mass for eco-roll). The vehicle manufacturer needs to submit a functional description of boundary conditions when the systems are inactive  or their efficiency is reduced. The approval authority may request the technical justifications of these boundary conditions from the applicant for approval and assess them for compliance.. (1) In case of multiple PTOs mounted to the transmission, only the component with the highest losses according to point 3.6 of Annex IX, for its combination of criteria PTOShaftsGearWheels  and PTOShaftsOtherElements , shall be declared.; ANNEX III Annex IV to Regulation (EU) 2017/2400 is amended as follows: (1) PART I is amended as follows: (a) the following points 1.1.9 to 1.1.13 are inserted: 1.1.9. Vocational vehicle (yes/no) ¦ 1.1.10. Zero emission heavy-duty vehicle (yes/no) ¦ 1.1.11. Hybrid electric heavy-duty vehicle (yes/no) ¦ 1.1.12. Dual-fuel vehicle (yes/no) ¦ 1.1.13. Sleeper cab (yes/no) ¦; (b) points 1.2.7 and 1.2.8 are replaced by the following: 1.2.7. Fuel type (Diesel CI/CNG PI/LNG PI ¦) ¦ 1.2.8. Hash of the engine input data and input information ¦; (c) point 1.3.9 is replaced by the following: 1.3.9. Hash of the transmission input data and input information ¦; (d) point 1.4.4 is replaced by the following: 1.4.4. Hash of the other torque transferring components input data and input information ¦; (e) point 1.5.4 is replaced by the following: 1.5.4. Hash of the torque converter input data and input information ¦; (f) point 1.6.5 is replaced by the following: 1.6.5. Hash of the additional driveline components input data and input information ¦; (g) point 1.7.6 is replaced by the following: 1.7.6. Hash of the axle input data and input information ¦; (h) point 1.8.5 is replaced by the following: 1.8.5. Hash of the air drag input data and input information ¦; (i) the following point 1.9.3a is inserted: 1.9.3a. Hash of the tyre input data and input information axle 1 ¦; (j) the following point 1.9.7a is inserted: 1.9.7a. Hash of the tyre input data and input information axle 2 ¦; (k) the following point 1.9.11a is inserted: 1.9.11a. Hash of the tyre input data and input information axle 3 ¦; (l) the following point 1.9.16 is inserted: 1.9.16. Hash of the tyre input data and input information axle 4 ¦; (m) the following points 1.12 to 1.12.4 are inserted: 1.12. Advanced driver assistance systems (ADAS) 1.12.1. Engine stop-start during vehicle stops (yes/no) ¦ 1.12.2. Eco-roll without engine stop-start (yes/no) ¦ 1.12.3. Eco-roll with engine stop-start (yes/no) ¦ 1.12.4. Predictive cruise control (yes/no) ¦; (n) point 2.1.1 is replaced by the following: 2.1.1. Mission profile (long haul/long haul (EMS)/regional/regional (EMS)/urban/municipal/construction) ¦; (o) point 3.1.4 is replaced by the following: 3.1.4. Cryptographic hash of the manufacturer's records file ¦; (2) PART II is amended as follows: (a) point 1.1.7 is replaced by the following: 1.1.7. Model ¦; (b) the following points 1.1.9 to 1.1.13 are inserted: 1.1.9. Vocational vehicle (yes/no) ¦ 1.1.10. Zero emission heavy-duty vehicle (yes/no) ¦ 1.1.11. Hybrid electric heavy-duty vehicle (yes/no) ¦ 1.1.12. Dual-fuel vehicle (yes/no) ¦ 1.1.13. Sleeper cab (yes/no) ¦; (c) point 1.2.3 is replaced by the following: 1.2.3. Fuel type (Diesel CI/CNG PI/LNG PI ¦) ¦; (d) point 1.2.9 is replaced by the following: 1.2.9. Average rolling resistance coefficient (RRC) of all tyres of the motor vehicle: ¦; (e) the following points 1.2.10 to 1.2.14 are inserted: 1.2.10. Average fuel efficiency labelling class of all tyres of the motor vehicle in accordance with Regulation (EC) No 1222/2009 ¦ 1.2.11. Engine stop-start during vehicle stops (yes/no) ¦ 1.2.12. Eco-roll without engine stop-start (yes/no) ¦ 1.2.13. Eco-roll with engine stop-start (yes/no) ¦ 1.2.14. Predictive cruise control (yes/no) ¦; (f) the following points 2 to 3 are added: 2. CO2 emissions and fuel consumption of the vehicle (for each payload/mission profile) 2.1. Payload low [kg]: Average vehicle speed CO2 emissions Fuel consumption Long haul ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Long haul (EMS) ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Regional delivery ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Regional delivery (EMS) ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Urban delivery ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Municipal utility ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Construction ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km 2.2. Payload representative [kg]: Average vehicle speed CO2 emissions Fuel consumption Long haul ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Long haul (EMS) ¦ km/h ¦ g/km ¦ g/t-km ¦g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Regional delivery ¦km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Regional delivery (EMS) ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Urban delivery ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Municipal utility ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km Construction ¦ km/h ¦ g/km ¦ g/t-km ¦ g/m3-km ¦ l/100km ¦ l/t-km ¦ l/m3-km 2.3. Specific CO2 emissions [gCO2/tkm] ¦ 2.4. Average payload value [t] ¦ 2.5. Software and user information Simulation tool version [X.X.X] Date and time of the simulation [-] 3. Cryptographic hash of the manufacturer's records file ¦; (3) PART III is deleted. ANNEX IV Annex V to Regulation (EU) 2017/2400 is amended as follows: (1) in point 3.1.5, point (4) is replaced by the following: (4) The engine coolant flow rate (or alternatively the pressure difference across the engine side of the heat exchanger) and the engine coolant temperature shall be set to a value representative for in-vehicle application at reference ambient conditions when the engine is operated at rated speed and full load with the engine thermostat in fully open position. This setting defines the coolant reference temperature. For all testruns performed for the purpose of certification of one specific engine within one engine CO2-family, the cooling system setting shall not be changed, neither on the engine side nor on the test bed side of the cooling system. The temperature of the test bed side cooling medium shall be kept reasonably constant by good engineering judgement. The cooling medium on the test bed side of the heat exchanger shall not exceed the nominal thermostat opening temperatur downstream of the heat exchanger.; (2) point 3.2 is amended as follows: (a) the fifth paragraph is replaced by the following: The mean value of the two separate NCV that are not deviating by more than 440 Joule per gram fuel shall be documented in MJ/kg rounded to 2 places to the right of the decimal point in accordance with ASTM E 29-06.; (b) the following paragraph is added: For gas fuels, switches between fuel tanks of different production batches are allowed exceptionally; in that case, the NCV of each used fuel batch should be calculated and the highest value should be documented. (c) in Table 1, the last row Natural gas/PI is replaced by the following: Natural gas/PI G25 or GR ISO 6976 or ASTM 3588 (3) in point 4.3.5.2.1, the seventh paragraph is replaced by the following: The 6 additional target engine speed setpoints shall be determined in accordance with the following provisions: (1) If dn44 is smaller than or equal to (dn35 + 5) and also smaller than or equal to (dn53 + 5), the 6 additional target engine speeds shall be determined by dividing each of the two ranges, one from nidle to nA and the other from nB to n95h, into 4 equidistant sections. (2) If (dn35 + 5) is smaller than dn44 and also dn35 is smaller than dn53, the 6 additional target engine speeds shall be determined by dividing the range from nidle to nA into 3 equidistant sections and the range from nB to n95h, into 5 equidistant sections. (3) If (dn53 + 5) is smaller than dn44 and also dn53 is smaller than dn35, the 6 additional target engine speeds shall be determined by dividing the range from nidle to nA into 5 equidistant sections and the range from nB to n95h, into 3 equidistant sections.; (4) in point 4.3.5.2.2, the second paragraph is replaced by the following: All target torque setpoints at a particular target engine speed setpoint that exceed the limit value defined by the full load torque value at this particular target engine speed setpoint minus 5 percent of Tmax_overall, shall be replaced by one single target torque setpoint at full load torque at this particular target engine speed setpoint. Each of these replacement setpoints shall be measured only once during the FCMC test sequence defined in accordance with paragraph 4.3.5.5. Figure 2 exemplarily illustrates the definition of the target torque setpoints.; (5) in point 5.1, the first paragraph is replaced by the following: Total engine work over a cycle or a defined period shall be determined from the recorded values of engine power determined in accordance with paragraph 3.1.2 of this Annex and paragraphs 6.3.5 and 7.4.8 of Annex 4 to UN/ECE Regulation 49 Rev.06.; (6) in point 5.3.3.1, in Table 4, the last row Natural gas/PI is replaced by the following: Natural gas/PI G25 or GR 45,1 (7) in point 6.1.8, the second paragraph below the title is replaced by the following: The value shall be rounded to 2 places to the right of the decimal point in accordance with ASTM E 29-06.; (8) in Appendix 2, PART 1 is amended as follows: (a) the row point 3.2.2.2 is replaced by the following: 3.2.2.2. Heavy duty vehicles Diesel/Petrol/LPG/NG/Ethanol (ED95)/Ethanol (E85) (1) (b) the row point 3.2.17.8.1.0.2 is deleted; (c) in Appendix to information document, the following point 4.4 is inserted: 4.4. Reference fuel type (type of reference fuel used for testing in accordance with point 3.2 of Annex V to Commission Regulation (EU) 2017/2400); (9) Appendix 3 is amended as follows: (a) the following point 1.7.3 is inserted: 1.7.3. Torque values within a tolerance band related to the reference described in points 1.7.1 and 1.7.2. are considered as equal. The tolerance band is defined as + 20 Nm or + 2 percent of the CO2 parent engine torque at the particular engine speed, whichever is greater.; (b) point 1.8.1 is replaced by the following: 1.8.1. The engine idle speed, nidle, of the CO2-parent engine as declared by the manufacturer at the application for certification in the information document in accordance with point 3.2.1.6 of Appendix 2 to this Annex shall be equal or lower than for all other engines within the same CO2-family.; (10) Appendix 4 is amended as follows: (a) point 4 is amended as follows: (i) the first paragraph is replaced by the following: The minimum number of engines to be tested for each engine CO2-family, nCOP,min, shall be determined by dividing nCOP,base by nCOP,fam, both values determined in accordance with point 2. The result for nCOP,min shall be rounded to the nearest integer. If the resulting value for nCOP,min is smaller than 4 it shall be set to 4, if it is greater than 19 it shall be set to 19.; (ii) in the fifth paragraph, in point (3), the third sentence is replaced by the following: NCV for reference gas fuels (G25/GR, LPG fuel B) shall be calculated in accordance with the applicable standards in Table 1 of this Annex from the fuel analysis submitted by the reference gas fuel supplier.; (b) point 8 is replaced by the following: 8. Limit for conformity of one single test For diesel engines, the limit values for the assessment of conformity of one single engine tested shall be the target value determined in accordance with point (6) + 4 percent. For gas engines, the limit values for the assessment of conformity of one single engine tested shall be the target value determined in accordance with point (6) + 5 percent.; (11) in Appendix 5, point 1 is amended as follows: (a) in the first paragraph, point (iii) is replaced by the following: (iii) Stabilization phase: After the warm-up or optional warm-up step (v) is completed the engine shall be operated with minimum operator demand (motoring) at engine speed npref for 130 ± 2 seconds with the fan disengaged (nfan_disengage < 0,75 * nengine * rfan). The first 60 ± 1 seconds of this period are considered as a stabilization period, during which the actual engine speed shall be held within ± 5 min  1 of npref.; (b) in the second paragraph, in the legend, the last row rfan is replaced by the following: rfan ratio of the speed of the engine-side of the fan clutch to the speed of the crankshaft; (12) Appendix 6 is amended as follows: (a) point 1.1 is replaced by the following: 1.1. The manufacturer's name or trade mark; (b) points 1.5 and 1.5.1 are replaced by the following: 1.5. In the case that the certification in accordance with this Regulation is granted at the same time as the type approval for an engine as separate technical unit in accordance with Regulation (EU) No 582/2011, the marking requirements laid down in point 1.4 may follow, separated by / , the marking requirements laid down in Appendix 8 to Annex I to Regulation (EU) No 582/2011. 1.5.1. Example of the certification mark (joined marking) The above certification mark affixed to an engine shows that the type concerned has been certified in Poland (e20), pursuant to Regulation (EU) No 582/2011. The D  indicates Diesel followed by a C  for the emission stage followed by four digits (0004) which are those allocated by the approval authority to the engine as the base approval number for Regulation (EU) No 582/2011. After the slash the first two figures are indicating the sequence number assigned to the latest technical amendment to this Regulation, followed by a letter E  for engine, followed by four digits allocated by the approval authority for the purpose of certification in accordance with this Regulation ( base approval number  to this regulation).; (c) point 2.1 is replaced by the following: 2.1. Certification number for engines shall comprise the following: eX*YYYY/YYYY*ZZZZ/ZZZZ*E*0000*00 Section 1 Section 2 Section 3 Additional letter to Section 3 Section 4 Section 5 Indication of country issuing the certification HDV CO2 certification Regulation (2017/2400) Latest amending Regulation (ZZZZ/ZZZZ) E  engine Base certification number 0000 Extension 00 (13) Appendix 7 is amended as follows: (a) in the Definitions, point (1) is replaced by the following: (1) Parameter ID : Unique identifier as used in the simulation tool for a specific input parameter or set of input data; (b) Table 1 is amended as follows: the third row TechnicalReportId below the title and the last row FuelType are replaced by the following: CertificationNumber P202 token [-] FuelType P193 string [-] Allowed values: Diesel CI , Ethanol CI , Petrol PI , Ethanol PI , LPG PI , NG PI , NG CI  (14) in Appendix 8, point 8.1 is replaced by the following: 8.1. If the average logging frequency of the engine speed of the originally recorded full load curve is smaller than 6, the conversion is performed by arithmetical averaging over intervals of ± 4 min  1 of the given setpoint for the output data based on the full load curve input in originally recorded resolution. If the average logging frequency of the engine speed of the originally recorded full load curve is greater than or equal to 6, the conversion is performed by linear interpolation based on the full load curve input in originally recorded resolution.. ANNEX V Annex VI to Regulation (EU) 2017/2400 is amended as follows: (1) in point 3.1.2.1, the fourth paragraph below the title is replaced by the following: Total tested time per transmission individual and gear shall not exceed 5 times the actual testing time per gear (allowing re-testing of transmission if needed due to measuring or rig error).; (2) in point 3.3.8.2, the second sentence is replaced by the following: The measured and averaged torque at the input shaft shall be below ± 5 Nm or ± 0,5 % of the torque set point whichever value is larger for each measured operating point for the complete torque loss series.; (3) in point 5.1.6.2.2.4, point (1) is replaced by the following: (1) The load-independent torque loss for the complete transmission including retarder shall be measured as defined in point 3.1. for transmission testing in one of the higher transmission gears: = Tl,in,withret ; (4) in point 8.1.3, the third paragraph is replaced by the following: X shall be replaced by 1,5 % for SMT/AMT/DCT transmissions and 3 % for APT transmissions or transmission with more than 2 friction shift clutches.; (5) Appendix 2 is amended as follows: (a) on the cover page of the Transmission information document, the words Transmission type: are replaced by the words Transmission type/family (if applicable):; (b) in PART 1, points 0.0 to 0.9 are deleted; (6) Appendix 3 is amended as follows: (a) on the cover page of the Hydrodynamic torque converter (TC) information document, the words TC type: are replaced by the words TC type/family (if applicable):; (b) in PART 1, points 0.0 to 0.9 are deleted; (7) Appendix 4 is amended as follows: (a) on the cover page of the Other torque transferring components (OTTC) information document, the words OTTC type: are replaced by the words OTTC type/family (if applicable):; (b) in PART 1, points 0.0 to 0.9 are deleted; (8) Appendix 5 is amended as follows: (a) on the cover page of the Additional driveline components (ADC) information document, the words ADC type: are replaced by the words ADC type/family (if applicable):; (b) in PART 1, points 0.0 to 0.9 are deleted; (9) Appendix 7 is amended as follows: (a) points 1.1 and 1.2 are replaced by the following: 1.1. The manufacturer's name or trade mark 1.2. The make and identifying type indication as recorded in the information referred to in point 0.2 and 0.3 of Appendices 2 - 5 to this Annex; (b) in point 1.4, in Table 1, the first row is replaced by the following: G Transmission (c) point 1.5 is replaced by the following: 1.5. Example of the certification mark The above certification mark affixed to a transmission, torque converter (TC), other torque transferring component (OTTC) or additional driveline component (ADC) shows that the type concerned has been certified in Poland (e20), pursuant to this Regulation. The first two digits (00) are indicating the sequence number assigned to the latest technical amendment to this Regulation. The following digit indicates that the certification was granted for a transmission (G). The last four digits (0004) are those allocated by the approval authority to the transmission, as the base approval number.; (d) point 2.1 is replaced by the following: 2.1. Certification number for transmissions, torque converter, other torque transferring component and additional driveline component shall comprise the following: eX*YYYY/YYYY*ZZZZ/ZZZZ*X*0000*00 Section 1 Section 2 Section 3 Additional letter to Section 3 Section 4 Section 5 Indication of country issuing the certificate HDV CO2 certification Regulation (2017/2400) Latest amending Regulation (ZZZZ/ZZZZ) See Table 1 of this appendix Base certification number 0000 Extension 00 (10) Appendix 12 is amended as follows: (a) Table 1 is replaced by the following: Table 1 Input parameters Transmission/General  Parameter name Parameter ID Type Unit Description/Reference Manufacturer P205 token [-] Model P206 token [-] CertificationNumber P207 token [-] Date P208 dateTime [-] Date and time when the component-hash is created AppVersion P209 token [-] TransmissionType P076 string [-] Allowed values (1): SMT , AMT , APT-S , APT-P  MainCertificationMethod P254 string [-] Allowed values: Option 1 , Option 2 , Option 3 , Standard values  (b) in Table 4, the third row TechnicalReportId below the title is replaced by the following: CertificationNumber P212 token [-] (c) in Table 6, the third row TechnicalReportId below the title is replaced by the following: CertificationNumber P222 token [-] (d) in Table 8, the third row TechnicalReportId below the title is replaced by the following: CertificationNumber P227 token [-] (1) DCT shall be declared as transmission type AMT. ANNEX VI Annex VII to Regulation (EU) 2017/2400 is amended as follows: (1) in point 4.3, the second sentence below the title is replaced by the following: The torque loss results shall be complemented in accordance with 4.4.8 and formatted in accordance with Appendix 6 for the further processing by the simulation tool.; (2) in point 4.4.1, in the first paragraph below the title, the following sentence is added: The torque measurement sequence shall be performed and recorded twice.; (3) in point 4.4.2, the paragraph below the title is replaced by the following: The measurement duration for each single grid point shall be 5-20 seconds.; (4) in point 4.4.3, the first paragraph below the title is replaced by the following: The recorded values for each grid point within the 5-20 seconds interval in accordance with point 4.4.2 shall be averaged to an arithmetic mean.; (5) point 4.4.5.1 is replaced by the following: 4.4.5.1. The averaged speed values per grid point (5-20 s interval) shall not deviate from the setting values by more than ± 5 rpm for the output speed.; (6) point 4.4.8.5 is replaced by the following: 4.4.8.5. In case of a tandem axle, the combined torque loss map for both axles shall be calculated out of the test results for the single axles at the input side. The input torques shall also be added. Tloss,rep,tdm = Tloss,rep, 1 + Tloss,rep, 2 Tin,tdm = Tin, 1 + Tin, 2; (7) in point 6.2.1, Figure 2 is replaced by the following: Figure 2 Speed and torque range for conformity of the certified CO2 emissions and fuel consumption related properties testing (8) in point 6.4.1, points (a) and (b) are replaced by the following: (a) If a torque loss measurement in accordance with points 6.1(a) or (b) is conducted, the average efficiency of the tested axle during conformity of the certified CO2 emissions and fuel consumption related properties procedure shall not be lower than 1,5 % for SR axles and 2,0 % for all other axles lines below the corresponding average efficiency of the type approved axle. (b) If a measurement of drag torque in accordance with point 6.1(c) is conducted, the drag torque of the tested axle during conformity of the certified CO2 emissions and fuel consumption related properties procedure shall be lower than the corresponding drag torque of the type approved axle or within the tolerance indicated in Table 2.; (9) Appendix 2 is amended as follows: (a) on the cover page of the Axle information document, the words Axle type: are replaced by the words Axle type/family (if applicable):; (b) in PART 1, points 0.0 to 0.9 are deleted; (10) in Appendix 4, point 3.1 is amended as follows: (a) point (g) is replaced by the following: (g) Crown wheel diameter (+ 1,5 %/  8 % ref. to the largest drawing diameter); (b) point (l) is replaced by the following: (l) Gear ratio of every gear step within an axle in a range of 2, as long as only one gear set is changed; (c) point (p) is deleted; (11) Appendix 5 is amended as follows: (a) point 1.1 is replaced by the following: 1.1. The manufacturer's name or trade mark; (b) point 2.1 is replaced by the following: 2.1. Certification number for axles shall comprise the following: eX*YYYY/YYYY*ZZZZ/ZZZZ*L*0000*00 Section 1 Section 2 Section 3 Additional letter to Section 3 Section 4 Section 5 Indication of country issuing the certificate HDV CO2 certification Regulation (2017/2400) Latest amending Regulation (ZZZZ/ZZZZ) L = Axle Base certification number 0000 Extension 00 (12) Appendix 6 is amended as follows: (a) in the Definitions, point (1) is replaced by the following: (1) Parameter ID : Unique identifier as used in the simulation tool for a specific input parameter or set of input data; (b) in Table 1, the third row TechnicalReportId below the title is replaced by the following: CertificationNumber P217 token [-] ANNEX VII Annex VIII to Regulation (EU) 2017/2400 is amended as follows: (1) in point 3, second paragraph below the title is replaced by the following: Vehicles which are not member of a family shall use the standard values for CdÃ Adeclared as described in Appendix 7 to this Annex. In this case no input data on air drag shall be provided. The allocation of standard values is done automatically by the simulation tool.; (2) points 3.3.1 and 3.3.2 are replaced by the following: 3.3.1. The vehicle chassis shall fit to the dimensions of the standard body or semi-trailer as defined in Appendix 4 of this Annex. 3.3.2. The vehicle height determined in accordance with 3.5.3.1 item vii. shall be within the limits as specified in Appendix 3 to this Annex.; (3) in point 3.3.7, point iii is replaced by the following: iii. Tyres inflated to the highest allowable pressure of the tyre manufacturer within a tolerance of ± 0,2 bar; (4) in point 3.5.3.1, point (vii) is replaced by the following: (vii) Check of vehicle setup regarding the height and geometry, with running engine. The maximum height of the vehicle shall be determined by measuring at the four corners of the box/semi-trailer.; (5) in point 3.5.3.2, after the paragraph below the title, the following text is added: In case it is not possible to maintain high speed for a complete round, e.g. due to curves being too narrow, it is allowed to deviate from target speed requirement during the curves, including the nearby straight portions that are needed for slowing down and accelerating the vehicle. Deviations shall be minimized as far as possible. Alternatively, the warm-up phase may be performed on a nearby road, if the target speed is maintained within ± 10 km/h for 90 % of the warm-up time. The part of the warm-up phase used for driving from the road to the standstill area of the test track for zeroing of the torque meters shall be included in the other warm-up phase set out in point 3.5.3.4. The time for this part shall not exceed 20 minutes. The speed and time during the warm-up phase shall be recorded by the measurement equipment.; (6) point 3.5.3.4 is replaced by the following: 3.5.3.4. Drive another warm-up phase of minimum 10 minutes plus, if applicable, the driving from the road to the standstill area of the test track for zeroing of the torque meters at the target speed of the high speed test. The warm-up phase in accordance with this point shall not exceed 20 minutes.; (7) in point 3.6.5, point d. is replaced by the following: d. the air drag family has been changed; (8) point 3.9 is amended as follows: (a) the title is replaced by the following: Input data for air drag pre-processing tool; (b) in the second paragraph below the title, the first sentence is replaced by the following: A detailed description of the requested data formats, the input files and the evaluation principles can be found in the technical documentation of the air drag pre-processing tool.; (9) Table 2 is amended as follows: the fourth row Gross vehicle mass and tenth row Gear box type below the title are replaced by the following: Gross vehicle mass [kg] gross vehicle mass of the rigid lorry or tractor (w/o trailer or semitrailer) Gear box type [-] manual or automated transmission: SMT , AMT , DCT , automatic transmission with torque converter: APT  (10) in Table 4, the title is replaced by the following: Table 4 Input data for air drag pre-processing tool  measurement section configuration file; (11) in point 3.10.1.1, point xi is replaced by the following: xi. plausibility check for engine speed or cardan speed whichever is applicable passed: Engine speed check for high speed test: where: igear = transmission ratio of the gear selected in high speed test [-] iaxle = axle transmission ratio [-] vhms,avrg = average vehicle speed (high speed measurement section) [km/h] neng,1s = 1 s central moving average of engine speed (high speed measurement section) [rpm] neng,avrg = average engine speed (high speed measurement section) [rpm] rdyn,avrg = average effective rolling radius for a single high speed measurement section [m] rdyn,ref,HS = reference effective rolling radius calculated from all valid high speed measurement sections (number = n) [m] Engine speed check for low speed test: where: igear = transmission ratio of the gear selected in low speed test [-] iaxle = axle transmission ratio [-] vlms,avrg = average vehicle speed (low speed measurement section) [km/h] neng,float = central moving average of engine speed with Xms seconds time base (low speed measurement section) [rpm] neng,avrg = average engine speed (low speed measurement section) [rpm] Xms = time needed to drive 25 metre distance at low speed [s] rdyn,avrg = average effective rolling radius for a single low speed measurement section [m] rdyn,ref,LS1/LS2 = reference effective rolling radius calculated from all valid measurement sections for low speed test 1 or low speed test 2 (number = n) [m] The plausibility check for cardan speed is performed in an analogue way with neng,1s replaced by ncard,1s (1 s central moving average of cardan speed in the high speed measurement section) and neng,float replaced by ncard,float (moving average of cardan speed with Xms seconds time base in the low speed measurement section) and igear set to a value of 1.; (12) in point 3.11, the second paragraph below the title is replaced by the following: Several declared values CdÃ Adeclared can be created based on a single measured CdÃ Acr (0) as long as the family provisions in accordance with point 4 of Appendix 5 are fulfilled.; (13) Appendix 2 is replaced by the following: Appendix 2 Air drag information document Description sheet No: Issue: from: Amendment: pursuant to ¦ Air Drag type or family (if applicable): General remark: For simulation tool input data an electronic file format needs to be defined which can be used for data import to the simulation tool. The simulation tool input data may differ from the data requested in the information document and vice versa (to be defined). A data file is especially necessary wherever large data such as efficiency maps need to be handled (no manual transfer/input necessary). ¦ 0.0. GENERAL 0.1. Name and address of manufacturer 0.2. Make (trade name of manufacturer) 0.3. Air drag type (family if applicable) 0.4. Commercial name(s) (if available) 0.5. Means of identification of type, if marked on the vehicle 0.6. In the case of components and separate technical units, location and method of affixing of the certification mark 0.7. Name(s) and address(es) of assembly plant(s) 0.8. Name and address of the manufacturer's representative PART 1 ESSENTIAL CHARACTERISTICS OF THE (PARENT) AIR DRAG AND THE AIR DRAG TYPES WITHIN AN AIR DRAG FAMILY Parent air drag Family members or air drag type #1 #2 #3 1.0. SPECIFIC AIR DRAG INFORMATION 1.1.0. VEHICLE 1.1.1. HDV group according to HDV CO2 scheme 1.2.0. Vehicle model 1.2.1. Axle configuration 1.2.2. Max. gross vehicle weight 1.2.3. Cabin line 1.2.4. Cabin width (max. value in Y direction) 1.2.5. Cabin length (max. value in X direction) 1.2.6. Roof height 1.2.7. Wheel base 1.2.8. Height cabin over frame 1.2.9. Frame height 1.2.10. Aerodynamic accessories or add-ons (e.g. roof spoiler, side extender, side skirts, corner vanes) 1.2.11. Tyre dimensions front axle 1.2.12. Tyre dimensions driven axles(s) 1.3. Body specifications (according to standard body definition) 1.4. (Semi-) Trailer specifications (according to (semi-) trailer specification by standard body) 1.5. Parameter defining the family in accordance with the description of the applicant (parent criteria and deviated family criteria) LIST OF ATTACHMENTS No: Description: Date of issue: 1. Information on test conditions ¦ 2. ¦ Attachment 1 to Information Document Information on test conditions (if applicable) 1.1. Test track on which tests have been conducted 1.2. Total vehicle mass during measurement [kg] 1.3. Maximum vehicle height during measurement [m] 1.4. Average ambient conditions during first low speed test [ °C] 1.5. Average vehicle speed during high speed tests [km/h] 1.6. Product of drag coefficient (Cd ) by cross sectional area (Acr ) for zero crosswind conditions CdAcr(0) [m2] 1.7. Product of drag coefficient (Cd ) by cross sectional area (Acr ) for average crosswind conditions during constant speed test CdAcr(Ã ²) [m2] 1.8. Average yaw angle during constant speed test Ã ² [ °] 1.9. Declared air drag value CdÃ Adeclared [m2] 1.10. Version number of air drag pre-processing tool . (14) in Appendix 3, in Table 7, the sixth row Vehicle group 9 below the title is replaced by the following: 9 similar values as for rigid lorry with same maximum gross vehicle weight (group 1, 2, 3 or 4) (15) in Appendix 4, in Table 15, the title is replaced by the following: Specifications standard semitrailer ST1 ; (16) Appendix 5 is amended as follows: (a) point 3 is deleted; (b) point 5.5 is amended as follows: (i) the paragraph above Table 16 is replaced by the following: 5.5. The declared value CdÃ Adeclared can be used for creation of families in other vehicle classes if the family criteria in accordance with point 5 of this Appendix are met based on the provisions given in Table 16.; (ii) in Table 16, the last row Vehicle group 16 is replaced by the following: 16 Vehicle group 9 + 0,3 m2 Applicable vehicle group for transfer has to match with gross vehicle weight. Transfer to already transferred values allowed. (17) in Appendix 6, point 2 is amended as follows: (a) the third sentence is replaced by the following: Where the measured Cd Acr (0) value of all performed tests is higher than the CdÃ Adeclared value declared for the parent vehicle plus 7,5 % tolerance margin, Article 23 of this Regulation shall apply.; (b) the following paragraph is added: For calculation of Cd Acr (0) value the air drag pre-processing tool version of the parent air drag in accordance with Attachment 1 of Appendix 2 to this Annex shall be used.; (18) in Appendix 7, in point 2, the paragraph above Table 19 is replaced by the following: 2. For vehicle configurations rigid lorry + trailer  the overall air drag value is calculated by the simulation tool by adding standard delta values for trailer influence as specified in Table 19 to the CdÃ Adeclared value for the rigid lorry.; (19) Appendix 8 is amended as follows: (a) point 1.1 is replaced by the following: 1.1. The manufacturer's name or trade mark; (b) in point 1.5, the third sentence is replaced by the following: The markings, labels, plates or stickers must be durable for the useful life of the cabin and must be clearly legible and indelible.; (c) point 2.1 is replaced by the following: 2.1. Certification number for air drag shall comprise the following: eX*YYYY/YYYY*ZZZZ/ZZZZ*P*0000*00 Section 1 Section 2 Section 3 Additional letter to section 3 Section 4 Section 5 Indication of country issuing the certificate HDV CO2 certification Regulation (2017/2400) Latest amending Regulation (ZZZZ/ZZZZ) P = Air drag Base certification number 0000 Extension 00 (20) Appendix 9 is replaced by the following: Appendix 9 Input parameters for the simulation tool Introduction This Appendix describes the list of parameters to be provided by the vehicle manufacturer as input to the simulation tool. The applicable XML schema as well as example data are available at the dedicated electronic distribution platform. The XML is automatically generated by the air drag pre-processing tool. Definitions (1) Parameter ID : Unique identifier as used in the simulation tool for a specific input parameter or set of input data (2) Type : Data type of the parameter string ¦ sequence of characters in ISO8859-1 encoding token ¦ sequence of characters in ISO8859-1 encoding, no leading/trailing whitespace date ¦ date and time in UTC time in the format: YYYY-MM-DD T HH:MM:SS Z with italic letters denoting fixed characters e.g. 2002-05-30T09:30:10Z  integer ¦ value with an integral data type, no leading zeros, e.g. 1800  double, X ¦ fractional number with exactly X digits after the decimal sign ( . ) and no leading zeros e.g. for double, 2 : 2345.67 ; for double, 4 : 45.6780  (3) Unit  ¦ physical unit of the parameter Set of input parameters Table 1 Input parameters AirDrag  Parameter name Parameter ID Type Unit Description/Reference Manufacturer P240 token Model P241 token CertificationNumber P242 token Identifier of the component as used in the certification process Date P243 date Date and time when the component hash is created AppVersion P244 token Number identifying the version of the air drag pre-processing tool CdxA_0 P245 double, 2 [m2] Final result of the air drag pre-processing tool. TransferredCdxA P246 double, 2 [m2] CdxA_0 transferred to related families in other vehicle groups in accordance with Table 16 of Appendix 5. In case no transfer rule was applied CdxA_0 shall be provided. DeclaredCdxA P146 double, 2 [m2] Declared value for air drag family In case standard values in accordance with Appendix 7 shall be used in the simulation tool, no input data for air drag component shall be provided. The standard values are allocated automatically in accordance with the vehicle group scheme. . ANNEX VIII Annex IX to Regulation (EU) 2017/2400 is amended as follows: (1) point 1 is amended as follows: (a) in the second paragraph below the title, the introductory sentence is replaced by the following: The power consumption of the following auxiliaries shall be considered within the simulation tool by using technology specific average standard power values:; (b) the last paragraph is replaced by the following: The standard values are integrated in the simulation tool and automatically used by choosing the corresponding technology.; (2) in point 2, point (17) is replaced by the following: (17) Electric steering pump  means a hydraulic pump driven by an electric motor;; (3) point 3.2 is amended as follows: (a) Table 2 is replaced by the following: Table 2 Mechanical power demand of steering pump Identification of vehicle configuration Steering power consumption P [W] Number of axles Axle configuration Chassis configuration Technically permissible maximum laden mass (tons) Vehicle group Long haul Regional delivery Urban delivery Municipal utility Construction U+F B S U + F B S U + F B S U + F B S U + F B S 2 4 Ã  2 Rigid lorry + (Tractor) > 7,5 - 10 1 240 20 20 220 20 30 Rigid lorry + (Tractor) > 10 - 12 2 340 30 0 290 30 20 260 20 30 Rigid lorry + (Tractor) > 12 - 16 3 310 30 30 280 30 40 Rigid lorry > 16 4 510 100 0 490 40 40 430 40 50 430 30 50 580 30 70 Tractor > 16 5 600 120 0 540 90 40 640 50 80 4 Ã  4 Rigid lorry > 7,5 - 16 6  Rigid lorry > 16 7  Tractor > 16 8  3 6 Ã  2/2  4 Rigid lorry all 9 600 120 0 490 60 40 440 50 50 430 30 50 640 50 80 Tractor all 10 450 120 0 440 90 40 640 50 80 6 Ã  4 Rigid lorry all 11 600 120 0 490 60 40 430 30 50 640 50 80 Tractor all 12 450 120 0 440 90 40 640 50 80 6 Ã  6 Rigid lorry all 13  Tractor all 14 4 8 Ã  2 Rigid lorry all 15  8 Ã  4 Rigid lorry all 16 640 50 80 8 Ã  6/8 Ã  8 Rigid lorry all 17  where: U = Unloaded  pumping oil without steering pressure demand F = Friction  friction in the pump B = Banking  steer correction due to banking of the road or side wind S = Steering  steer pump power demand due to cornering and manoeuvring.; (b) the third paragraph is replaced by the following: If a new technology is not listed, the technology fixed displacement  shall be considered in the simulation tool.; (4) in point 3.3, the third paragraph is replaced by the following: If the technology used in the vehicle is not listed, the technology standard alternator  shall be considered in the simulation tool.; (5) in point 3.5, Table 9 is replaced by the following: Table 9 Mechanical power demand of AC system Identification of vehicle configuration AC power consumption [W] Number of axles Axle configuration Chassis configuration Technically permissible maximum laden mass (tons) Vehicle group Long haul Regional delivery Urban delivery Municipal utility Construction 2 4 Ã  2 Rigid lorry + (Tractor) > 7,5 - 10 1 150 150 Rigid lorry + (Tractor) > 10 - 12 2 200 200 150 Rigid lorry + (Tractor) > 12 - 16 3 200 150 Rigid lorry > 16 4 350 200 150 300 200 Tractor > 16 5 350 200 200 4 Ã  4 Rigid lorry > 7,5 - 16 6  Rigid lorry > 16 7  Tractor > 16 8  3 6 Ã  2/2  4 Rigid lorry all 9 350 200 150 300 200 Tractor all 10 350 200 200 6 Ã  4 Rigid lorry all 11 350 200 300 200 Tractor all 12 350 200 200 6 Ã  6 Rigid lorry all 13  Tractor all 14 4 8 Ã  2 Rigid lorry all 15  8 Ã  4 Rigid lorry all 16 200 8 Ã  6/8 Ã  8 Rigid lorry all 17  (6) in point 3.6, in the paragraph below the title, the third sentence is replaced by the following: Application related power consumptions at engaged PTO are added by the simulation tool and are not described in the following.. ANNEX IX Annex X to Regulation (EU) 2017/2400 is amended as follows: (1) point 3.4.1 is replaced by the following: 3.4.1. The tyre shall be clearly identifiable in respect to the certificate covering it for the corresponding rolling resistance coefficient.; (2) in point 3.4.2, the first sentence is replaced by the following: The tyre manufacturer shall use the markings affixed to the side wall of the tyre or affix an additional identifier to the tyre.; (3) Appendix 1 is replaced by the following: Appendix 1 MODEL OF A CERTIFICATE OF A COMPONENT, SEPARATE TECHNICAL UNIT OR SYSTEM Maximum format: A4 (210 Ã  297 mm) CERTIFICATE ON CO2 EMISSIONS AND FUEL CONSUMPTION RELATED PROPERTIES OF A TYRE FAMILY Communication concerning:  granting (1)  extension (1)  refusal (1)  withdrawal (1) Administration stamp of a certificate on CO2 emission and fuel consumption related properties of a tyre family in accordance with Commission Regulation (EU) 2017/2400, as amended by Commission Regulation (EU) 2019/318 Certification number: ¦ Hash: ¦ Reason for extension: ¦ 1. Manufacturer's name and address: ¦ 2. If applicable, name and address of manufacturer's representative: ¦ 3. Brand name/trade mark: ¦ 4. Tyre type description: ¦ (a) Manufacturer's name ¦ (b) Brand name or trade mark (c) Tyre class (in accordance with Regulation (EC) No 661/2009) ¦ (d) Tyre-size designation ¦ (e) Tyre structure (diagonal (bias-ply); radial) ¦ (f) Category of use (normal tyre, snow tyre, special use tyre) ¦ (g) Speed category (categories) ¦ (h) Load-capacity index (indices) ¦ (i) Trade description/commercial name ¦ (j) Declared tyre rolling resistance coefficient ¦ 5. Tyre identification code(s) and technology(ies) used to provide identification code(s), if applicable: Technology: Code: ¦ ¦ 6. Technical Service and, where appropriate, test laboratory approved for purposes of approval or of verification of conformity tests: ¦ 7. Declared values: 7.1. declared rolling resistance level of the tyre (in N/kN rounded to the first decimal place, in accordance with ISO 80000-1 Appendix B, section B.3, rule B (example 1)) Cr, ¦ [N/kN] 7.2. tyre test load in accordance with Regulation (EC) No 1222/2009 Annex I part A (85 % of single load, or 85 % of maximum load capacity for single application specified in applicable tyre standards manuals if not marked on tyre.) FZTYRE ¦ [N] 7.3. Alignment equation: ¦ 8. Any remarks: ¦ 9. Place: ¦ 10. Date: ¦ 11. Signature: ¦ 12. Annexed to this communication are: ¦ ; (4) Appendix 2 is amended as follows: (a) SECTION I is amended as follows: points 0.14 and 0.16 are deleted; (b) SECTION II is amended as follows: (i) point 4 is replaced by the following: 4. Date of test report:; (ii) point 8.4 is replaced by the following: 8.4. Alignment equation:; (iii) the following point is inserted: 8.5. Rolling resistance level of the tyre (in N/kN rounded to the first decimal place, in accordance with ISO80000-1 Appendix B, section B.3, rule B (example 1)) Cr,aligned ¦ [N/kN]; (5) Appendix 3 is amended as follows: (a) the title is replaced by the following: Input parameters for the simulation tool; (b) in Definitions, point (1) is replaced by the following: (1) Parameter ID : Unique identifier as used in the simulation tool for a specific input parameter or set of input data; (c) in Table 1, the third row TechnicalReportId below the title and the last row are replaced by the following: CertificationNumber P232 token Dimension P108 string [-] Allowed values (non-exhaustive): 9.00 R20 , 9 R22.5 , 9.5 R17.5 , 10 R17.5 , 10 R22.5 , 10.00 R20 , 11 R22.5 , 11.00 R20 , 11.00 R22.5 , 12 R22.5 , 12.00 R20 , 12.00 R24 , 12.5 R20 , 13 R22.5 , 14.00 R20 , 14.5 R20 , 16.00 R20 , 205/75 R17.5 , 215/75 R17.5 , 225/70 R17.5 , 225/75 R17.5 , 235/75 R17.5 , 245/70 R17.5 , 245/70 R19.5 , 255/70 R22.5 , 265/70 R17.5 , 265/70 R19.5 , 275/70 R22.5 , 275/80 R22.5 , 285/60 R22.5 , 285/70 R19.5 , 295/55 R22.5 , 295/60 R22.5 , 295/80 R22.5 , 305/60 R22.5 , 305/70 R19.5 , 305/70 R22.5 , 305/75 R24.5 , 315/45 R22.5 , 315/60 R22.5 , 315/70 R22.5 , 315/80 R22.5 , 325/95 R24 , 335/80 R20 , 355/50 R22.5 , 365/70 R22.5 , 365/80 R20 , 365/85 R20 , 375/45 R22.5 , 375/50 R22.5 , 375/90 R22.5 , 385/55 R22.5 , 385/65 R22.5 , 395/85 R20 , 425/65 R22.5 , 495/45 R22.5 , 525/65 R20.5  (6) in Appendix 4, point 2.1 is replaced by the following: 1.1. Certification number for tyres shall comprise the following: eX*YYYY/YYYY*ZZZZ/ZZZZ*T*0000*00 Section 1 Section 2 Section 3 Additional letter to section 3 Section 4 Section 5 Indication of country issuing the certificate HDV CO2 certification Regulation (2017/2400) Latest amending Regulation (ZZZZ/ZZZZ) T = Tyre Base certification number 0000 Extension 00 (1) delete as appropriate  ANNEX X ANNEX Xa Conformity of simulation tool operation and of CO2 emissions and fuel consumption related properties of components, separate technical units and systems: verification testing procedure 1. Introduction This Annex sets out the requirements for the verification testing procedure which is the test procedure for verifying the CO2 emissions of new heavy-duty vehicles. The verification testing procedure consists of an on-road test to verify the CO2 emissions of new vehicles after production. It shall be carried out by the vehicle manufacturer and verified by the approval authority that granted the licence to operate the simulation tool. During the verification testing procedure the torque and speed at the driven wheels, the engine speed, the fuel consumption, the engaged gear of the vehicle and the other relevant parameters listed in point 6.1.6 shall be measured. The measured data shall be used as input to the simulation tool, which uses the vehicle-related input data and the input information from the determination of the CO2 emissions and fuel consumption of the vehicle. For the verification testing procedure simulation, the instantaneously measured wheel torque and the rotational speed of the wheels as well as the engine speed shall be used as input, as described in Figure 1 instead of the vehicle speed, in accordance with point 6.1.6. The fan power during the verification testing procedure shall be calculated in accordance with the measured fan speed. The measured fuel consumption shall be within the tolerances set out in point 7 and compared to the fuel consumption simulated with the verification data set to pass the verification testing procedure. As part of the verification testing procedure, the correctness of the vehicle input data set from the certification of CO2 emissions and fuel consumption related properties of the components, separate technical units and systems shall also be reviewed to check the data and the data handling process. The correctness of the input data relating to components, separate technical units and systems relevant for air drag and for rolling resistance of the vehicle shall be verified in accordance with point 6.1.1. Figure 1 Schematic picture of the verification testing procedure method 2. Definitions For the purposes of this Annex the following definitions shall apply: (1) verification test relevant data set  means a set of input data for components, separate technical units and systems and input information used for CO2 determination of a verification testing procedure relevant vehicle; (2) verification testing procedure relevant vehicle  means a new vehicle for which a value of CO2 emissions and fuel consumption was determined and declared in accordance with Article 9; (3) corrected actual mass of the vehicle  means the corrected actual mass of the vehicle in accordance with point 2(4) of Annex III; (4) actual mass of the vehicle  is as defined in Article 2(6) of Regulation (EU) No 1230/2012; (5) actual mass of the vehicle with payload  means the actual mass of the vehicle with the superstructure and with the payload applied in the verification testing procedure; (6) wheel power  means the total power at the driven wheels of a vehicle to overcome all driving resistances at the wheel, computed in the simulation tool from the measured torque and rotational speed of the driven wheels; (7) control area network signal  or CAN signal  means a signal from the connection with the vehicle electronic control unit as referred to in paragraph 2.1.5 of Appendix 1 to Annex II to Regulation (EU) No 582/2011; (8) urban driving  means the total distance driven during the fuel consumption measurement at speeds below 50 km/h; (9) rural driving  means the total distance driven during the fuel consumption measurement at speeds from 50 km/h to 70 km/h; (10) motorway driving  means the total distance driven in the fuel consumption measurement at speeds above 70 km/h; (11) crosstalk  means the signal at the main output of a sensor (My), produced by a measurand (Fz) acting on the sensor, which is different from the measurand assigned to this output; the coordinate system assignment is defined in accordance with ISO 4130. 3. Vehicle selection The number of new vehicles to be tested per year of production ensures that the relevant variations of components, separate technical units or systems used are covered by the verification testing procedure. The vehicle selection for the verification test shall be based on following requirements: (a) The vehicles for verification test shall be selected out of the vehicles from the production line for which a value of CO2 emissions and fuel consumption has been determined and declared in accordance with Article 9. The components, separate technical units or systems mounted in or on the vehicle shall be out of series production and shall correspond to those mounted at production date of the vehicle. (b) The vehicle selection shall be made by the approval authority that granted the licence to operate the simulation tool based on proposals from the vehicle manufacturer. (c) Only vehicles with one driven axle shall be selected for verification test. (d) It is recommended to include in each verification test relevant data set engine, axle and transmission with highest sales numbers per manufacturer. The components, separate technical units or systems may be tested all in one vehicle or in different vehicles, under the condition that each component is covered by minimum one verification test on one vehicle. (e) Vehicles which use standard values for CO2 certification of their components, separate technical units or systems instead of measured values for the transmission and for the axle losses shall not be selected for the verification test as long as vehicles complying with the requirements in points a) to c) and using measured loss maps for these components, separate technical units or systems in the CO2 certification, are produced. (f) The minimum number of different vehicles with different combinations of verification test relevant data sets to be tested by verification test per year shall be based on the sales numbers of the vehicle manufacturer as set out in Table 1: Table 1 Determination of the minimum number of vehicles to be tested by the vehicle manufacturer Number of vehicles to be tested Verification testing procedure relevant vehicles produced/year 1 1-25 000 2 25 001 -50 000 3 50 001 -75 000 4 75 001 -100 000 5 more than 100 000 (g) The vehicle manufacturer shall finalize the verification test within a period of 10 months after the date of selection of the vehicle for the verification test. 4. Vehicle conditions Each vehicle for the verification test shall be in series conditions as typically delivered to the customer. No changes in hardware such as lubricants or in the software such as auxiliary controllers are allowed. 4.1. Vehicle run in Run in of the vehicle is not mandatory. If the total mileage of the test vehicle is less than 15 000 km, an evolution coefficient for the test result shall be applied as defined in point 7. The total mileage of the test vehicle shall be the odometer reading at start of the fuel consumption measurement. The maximum mileage for the verification testing procedure shall be 20 000 km. 4.2. Fuel and lubricants All lubricants shall be in line with the series configuration of the vehicle. For the fuel consumption measurement as described in point 6.1.5, reference fuel as set out in point 3.2 of Annex V shall be used. The fuel tank shall be full at start of the fuel consumption measurement run. 5. Measurement equipment All laboratory reference measurement equipment, used for calibration and verification, shall be traceable to national (international) standards. The calibration laboratory shall comply with the requirements of ISO 9000 series and either ISO/TS 16949 or ISO/IEC 17025. 5.1. Torque The direct torque at all driven axles shall be measured with one of the following measurement systems fulfilling the requirements listed in Table 2: (a) hub torque meter; (b) rim torque meter; (c) half-shaft torque meter. The calibrated range shall be at least 10 000 Nm; the measurement range shall cover the entire range of torque occurring during the verification testing procedure of the tested vehicle. The drift shall be measured during the verification test described in point 6 by zeroing the torque measurement system in accordance with point 6.1.5 after the pre-conditioning phase by lifting the axle and measuring the torque at lifted axle directly after the verification test again. For a valid test result a maximum drift of the torque measurement system over the verification testing procedure of 150 Nm (sum of both wheels) shall be proven. 5.2. Vehicle speed The vehicle speed shall be used for possible plausibility checks of the gear signal later on and shall be based on the CAN signal. 5.3. Gear engaged The engaged gear does not need to be measured but shall be calculated by the simulation tool based on measured engine speed, the vehicle speed and the tyre dimensions and transmission ratios of the vehicle in accordance with point 7. The gear position may be provided also from the CAN signal to check possible deviations from the gear position calculated by the simulation tool. In case of deviations of the gear position in more than 5 % of the test duration, the reasons for the deviation shall be investigated and reported by the vehicle manufacturer. The input data on gear position shall be used in the simulation tool to compute the gear dependent losses in the gear box. The engine speed shall be taken by the simulation tool from the input data as defined in point 5.4. 5.4. Rotational speed of the engine The signal from the connection with the vehicle electronic control unit via the open on-board diagnostic interface shall be used to measure the engine speed. Alternative measurement systems are allowed if they fulfil the requirements set out in Table 2. 5.5. Rotational speed of the wheels at the driven axle The measurement system for the rotational speed of left and right wheel at the driven axle for the assessment of the power demand at the wheels as input to the simulation tool for the verification test simulation shall fulfil the requirements set out in Table 2. 5.6. Rotational speed of fan The CAN signal for the fan speed may be used, if available. Alternatively an external sensor fulfilling the requirements set out in Table 2 may be used. 5.7. Fuel measurement system The fuel consumed shall be measured on-board with a measurement device reporting the total amount of fuel consumed in kilograms. The fuel measurement system shall be based on one of the following measurement methods: (a) Measurement of fuel mass. The fuel measuring device shall fulfil the accuracy requirements set out in Table 2 for the fuel mass measurement system. (b) Measurement of fuel volume together with correction for the thermal expansion of the fuel. The fuel volume measurement device and fuel temperature measurement device shall fulfil the accuracy requirements set out in Table 2 for the fuel volume measurement system. The fuel mass consumed shall be calculated in accordance with the following equations: where: mfuel = Calculated fuel mass [kg] n = Total number of samples in measurement. Ã 0 = Density of the fuel used for the verification test in (kg/m3). The density shall be determined in accordance with Annex IX of the Regulation (EU) No 582/2011. If diesel fuel is used in the verification test, also the average value of the density interval for the reference fuels B7 in accordance with Annex IX of the Regulation (EU) No 582/2011 may be used. t0 = Fuel temperature that corresponds to density Ã 0 for the reference fuel, as defined in Annex V [ °C] Ã i = Density of the test fuel at sample i [kg/m3] Vfuel, i = Total fuel volume consumed at sample i [m3] ti + 1 = Measured fuel temperature at sample i + 1 [ °C] Ã ² = Temperature correction factor (0,001 K  1). 5.8. Vehicle weight The following masses of the vehicle shall be measured with equipment fulfilling the requirements set out in Table 2: (a) actual mass of the vehicle; (b) actual mass of the vehicle with payload. 5.9. General requirements for the on-board measurements All data shall be recorded at least in 2 Hz frequency or at recommended frequency from the equipment maker, whichever is the higher value. The input data for the simulation tool may be composed from different recorders. The following input data shall be provided from measurements: (a) torque at the driven wheels per wheel; (b) rotational speed at the driven wheels per wheel; (c) gear (optional); (d) engine speed; (e) fan speed; (f) vehicle speed; (g) fuel flow. The torque and rotational speed at the wheels shall be recorded in one data-logging system. If different data-logging systems are used for the other signals, one common signal, such as vehicle speed, shall be recorded to ensure correct time alignment of the signals. The accuracy requirements set out in Table 2 shall be met by all measurement equipment used. Any equipment not listed in Table 2 shall fulfil the accuracy requirements set out in Table 2 of Annex V. Table 2 Requirements of measurement systems Measurement system Accuracy Rise time (1) Balance for vehicle weight 50 kg or < 0,5 % of max. calibration whichever is smaller  Rotational speed wheels < 0,5 % of max. calibration  ¤ 1 s Fuel mass flow for liquid fuels < 1,0 % of reading or < 0,5 % of max. calibration whichever is larger  ¤ 2 s Fuel volume measurement system (2) < 1,0 % of reading or < 0,5 % of max. calibration whichever is larger  ¤ 2 s Temperature of the fuel ± 1 °C  ¤ 2 s Sensor for measuring the rotational speed cooling fan 0,4 % of reading or 0,2 % of max. calibration of speed whichever is larger  ¤ 1 s Engine speed As set out in Annex V Wheel torque For 10 kNm calibration: < 40 Nm accuracy < 20 Nm crosstalk < 0,1 s The maximum calibration values shall be at least 1,1 times the maximum predicted value expected during all test runs for the respective measurement system. For the torque measurement system the maximum calibration may be limited to 10 kNm. Accuracy given shall be met by the sum of all single accuracies in the case more than one scale is used. 6. Test procedure 6.1. Vehicle preparation The vehicle shall be taken from the series production and selected as set out in point 3. 6.1.1. Validation of input data The manufacturer's records file for the vehicle selected shall be used as basis for validating the input data. The vehicle identification number of the vehicle selected shall be the same as the vehicle identification number in the customer information file. Upon request by the approval authority that granted the licence to operate the simulation tool, the vehicle manufacturer shall provide, within 15 working days, the manufacturer's records file, the input information and input data necessary to run the simulation tool as well as the certificate of CO2 emissions and fuel consumption related properties for all relevant components, separate technical units or systems. 6.1.1.1. Verification of components, separate technical units or systems and input data and information The following checks shall be performed for the components, separate technical units and systems mounted on the vehicle: (a) Simulation tool data integrity: the integrity of the cryptographic hash of the manufacturer's records file in accordance with Article 9(3) re-calculated during the verification testing procedure with the hashing tool shall be verified by comparison with the cryptographic hash in the certificate of conformity; (b) Vehicle data: the vehicle identification number, axle configuration, selected auxiliaries and power take off technology shall match the selected vehicle; (c) Component, separate technical unit or system data: the certification number and the model type imprinted on the certificate of CO2 emissions and fuel consumption related properties shall match the component, separate technical unit or system installed in the selected vehicle; (d) The hash of the simulation tool input data and the input information shall match the hash imprinted on the certificate of CO2 emissions and fuel consumption related properties for the following components, separate technical units or systems: (i) engines; (ii) transmissions; (iii) torque converters; (iv) other torque transferring components; (v) additional driveline components; (vi) axles; (vii) body or trailer air drag; (viii) tyres. 6.1.1.2. Verification of the vehicle mass If requested by the approval authority that granted the licence to operate the simulation tool, a verification of the corrected actual mass of the vehicle shall be included into the verification of input data. For the verification of the mass, the mass in running order of the vehicle shall be verified in accordance with point 2 of Appendix 2 to Annex I to Regulation (EC) No 1230/2012. 6.1.1.3. Actions to be taken In case of discrepancies in the certification number or the cryptographic hash of one or more files regarding the components, separate technical units or systems listed in subpoints (d)(i) to (vii) of point 6.1.1.1 the correct input data file fulfilling the checks in accordance with points 6.1.1.1 and 6.1.1.2 shall replace the incorrect data for all further actions. If no complete input data set with correct certificates of CO2 emissions and fuel consumption related properties is available for the components, separate technical units or systems listed in subpoints (d)(i) to (vii) of point 6.1.1.1 the verification test shall end and the vehicle fails the verification testing procedure. 6.1.2. Run in phase After the validation of input data in accordance with point 6.1.1, a run in phase up to maximum 15 000 km odometer reading may take place, with no need to use the reference fuel, if the odometer reading of the vehicle selected is below 15 000 km. In case of damage of any of the components, separate technical units or systems listed in point 6.1.1.1, the component, separate technical units or systems may be replaced by an equivalent component, separate technical units or systems with the same certification number. The replacement shall be documented in the test report. All relevant components, separate technical units or systems shall be checked before the measurements to exclude unusual conditions, such as incorrect oil fill levels, plugged air filters or on-board diagnostic warnings. 6.1.3. Set up of measurement equipment All measurement systems shall be calibrated in accordance with the provisions of the equipment maker. If no provisions exist, the recommendations from the equipment maker shall be followed for calibration. After the run in phase, the vehicle shall be equipped with the measurement systems set out in point 5. 6.1.4. Set up of the test vehicle for the fuel consumption measurement Tractors of the vehicle groups defined in Table 1 of Annex I shall be tested with any type of semitrailer, providing the loading defined below can be applied. Rigid lorries of the vehicle groups defined in Table 1 of Annex I shall be tested with trailer, if a trailer connection is mounted. Any body type or other device to carry the loading set out below can be applied. The bodies of the vehicles may differ from the standard bodies set out in Table 1 of Annex I for the certification of CO2 emissions and fuel consumption related properties of component, separate technical units or systems. The vehicle payload shall be at minimum to a mass leading to a total test weight of 90 % of the maximum gross combined weight or gross vehicle weight for rigid lorries without trailer. The tyre inflation pressure shall be in line with the recommendation of the manufacturer. The tyres of the semitrailer may differ from the standard tyres set out in Table 2 of Part B of Annex II to Regulation (EC) No 661/2009 for the CO2 certification of tyres. All settings influencing the auxiliary energy demand shall be set to minimum reasonable energy consumption where applicable. The air conditioning shall be switched off and venting of the cabin shall be set lower than medium mass flow. Additional energy consumers not necessary to run the vehicle shall be switched off. External devices to provide energy on board, such as external batteries, are allowed only for running the extra measurement equipment for the verification testing procedure listed in Table 2 but shall not provide energy to serial vehicle equipment. A particle filter regeneration may be initiated and shall be achieved before the verification test. If an initiated particle filter regeneration cannot be achieved before the verification test, the test is invalid and shall be repeated. 6.1.5. Verification test 6.1.5.1. Route selection The route selected for the verification test shall fulfil the requirements set out in Table 3. The routes may include both public and private tracks. 6.1.5.2. Vehicle pre conditioning No specific pre-conditioning of the vehicle is required. 6.1.5.3. Vehicle warm up Before the fuel consumption measurement starts, the vehicle shall be driven for warm up as set out in Table 3. The warm up phase shall not be considered in the evaluation of the verification test. 6.1.5.4. Zeroing of the torque measurement equipment Zeroing of the torque measurement equipment shall follow the instruction of the equipment maker. It shall be ensured for zeroing, that the torque on the driven axle is zero. For zeroing, the vehicle shall be stopped directly after the warm up phase and zeroing shall be performed directly after the vehicle stop to minimise cool down effects. Zeroing shall be finished within less than 20 minutes. 6.1.5.5. Fuel consumption measurement The fuel consumption measurement shall start directly after the zeroing of the wheel-torque measurement equipment at vehicle stand still and engine idling. The vehicle shall be driven during the measurement in a driving style avoiding unnecessary braking of the vehicle, gas pedal pumping and aggressive cornering. The setting for the electronic control systems which is activated automatically at vehicle start shall be used, and gear shifts shall be performed by the automated system if applicable. If only manual settings for the electronic control systems are available, the settings leading to higher fuel consumption per kilometre shall be selected. The duration of the fuel consumption measurement shall be within the tolerances set out in Table 3. The fuel consumption measurement shall end also at vehicle stand still in idling condition directly before the measurement of the drift of the torque measurement equipment. 6.1.5.6. Measurement of the drift of the torque measurement equipment Directly after the fuel consumption measurement, the drift of the torque measurement equipment shall be recorded by measuring the torque at the same vehicle conditions as during the zeroing process. If the fuel consumption measurement does not end at zero vehicle speed, the vehicle shall be stopped for the drift measurement in moderate deceleration. 6.1.5.7. Boundary conditions for the verification test The boundary conditions to be met for a valid verification test are set in Table 3. If the vehicle passes the verification test in accordance with point 7, the test shall be set valid even if the following conditions are not met:  undercut of minimum values for parameter No 1, 2, 6, 9 in Table 3,  exceedance of maximum values for parameter No 3, 4, 5, 7, 8, 10, 12 in Table 3. Table 3 Parameters for a valid verification test No Parameter Min. Max. Applicable for 1 Warm up [minutes] 60 2 Average velocity at warm up [km/h] 70 (3) 100 3 Fuel consumption measurement duration [minutes] 80 120 4 Distance based share urban driving 2 % 8 % vehicle groups 4, 5, 9, 10 5 Distance based share rural driving 7 % 13 % 6 Distance based share motorway driving 74 %  vehicle groups 4, 5, 9, 10 7 Time share of idling at stand still 5 % 8 Average ambient temperature 5 °C 30 °C 9 Road condition dry 100 % 10 Road condition snow or ice 0 % 11 Seal level of the route [m] 0 800 12 Duration of continuous idling at stand still [minutes] 3 In case of extraordinary traffic conditions, the verification test shall be repeated. 6.1.6. Data reporting The data recorded during the verification testing procedure shall be reported to the approval authority that granted the licence to operate the simulation tool as follows: (a) The data recorded shall be reported in a constant 2 Hz signals as set out in Table 1. The data recorded at higher frequencies than 2 Hz shall be converted into 2 Hz by averaging the time intervals around the 2 Hz nodes. In case of e.g. 10 Hz sampling, the first 2 Hz node is defined by the average from second 0,1 to 0,5, the second node is defined by the average from second 0,6 to 1,0. The time stamp for each node shall be the last time stamp per node, i.e. 0,5, 1,0, 1,5 etc. (b) The wheel power shall be calculated from the measured wheel torque and rotational wheel speed. All values shall first be converted into 2 Hz signals in accordance with point (a). Then the wheel power for each driven wheel shall be calculated from the 2 Hz torque and speed signals as set out in the following equation: where: i = Index standing for left and right wheel of the driven axle Pwheel-i (t) = power at the left and right driven wheel time node (t) [kW] nwheel-i (t) = rotational speed of driven the left and right driven wheel at time node (t) [rpm] Mdwheel-i (t) = measured torque at the left and right driven wheel at time node (t) [Nm] The wheel power input data for the verification test simulation with the simulation tool shall be the sum of the power of all driven wheels of the vehicle as set out in the following equation: where: Pwheel (t) = total power at a driven wheel at time node (t) [kW] wd = number of driven wheels Table 4 Data reporting format for measured data for the simulation tool in the verification test Quantity Unit Header input data Comment time node [s] <t> vehicle speed [km/h] <v> engine speed [rpm] <n_eng> engine cooling fan speed [rpm] <n_fan> torque left wheel [Nm] <tq_left> torque right wheel [Nm] <tq_right> wheel speed left [rpm] <n_wh_left> wheel speed right [rpm] <n_wh_right> gear [-] <gear> optional signal for MT and AMT fuel flow [g/h] <fc> for standard NCV (point 7.2) 7. Test evaluation The simulated fuel consumption shall be compared to the measured fuel consumption using the simulation tool. 7.1. Simulation of the fuel consumption The input data and input information for the simulation tool for the verification test shall be the following: (a) The certified CO2 emissions and fuel consumption related properties of the following components, separate technical units or systems: (i) engines; (ii) transmissions; (iii) torque converters; (iv) other torque transferring components; (v) additional driveline components; (vi) axles. (b) The input data set out in Table 4. The power calculated by the simulation tool by the equations of longitudinal dynamics from the measured vehicle speed and road gradient course may be used for plausibility checks to test if the total simulated cycle work is similar to the measured value. The simulation tool shall calculate the gears engaged during the verification test by calculating the engine speeds per gear at the actual vehicle speed and selecting the gear that provides the engine speed closest to the measured engine speed. The measured wheel power shall replace in the verification test mode of the simulation tool the simulated power demand at the wheels. The measured engine speed and the gear defined in the verification test input data shall replace the corresponding simulation part. The standard fan power in the simulation tool shall be replaced by the fan power calculated from the measured fan speed in the simulation tool as follows: where: Pfan = fan power to be used in the simulation for the verification test [kW] RPMfan = measured rotational speed of the fan [1/s] Dfan = diameter of the fan [m] C1, C2, C3 = generic parameters in the simulation tool: C1 = 7 320 W C2 = 1 200 rpm C3 = 810 mm The steering pump, compressor and generator shall be attributed standard values in accordance with Annex IX. All other simulation steps and data handling concerning axle, transmission and engine efficiency shall be identical to the application of the simulation tool to determine and declare the CO2 emissions and fuel consumption of new vehicles. The simulated fuel consumption value shall be the total fuel flow over the verification test relevant test distance, from the end of the zeroing after the warm up phase to the end of the test. The total verification test relevant test distance shall be calculated from the vehicle speed signal. The results from the simulation tool for the verification test shall be calculated as follows: where: VT work = Verification test work calculated by the simulation tool for the complete fuel consumption measurement phase [kWh] FCsim = Fuel consumption simulated by the simulation tool over the complete fuel consumption measurement phase [g/kWh] fs = Simulation rate [Hz] FCsim (t) = Instantaneous fuel consumption simulated by the simulation tool over the test [g/s] 7.2. Calculation of the measured fuel consumption The measured fuel flow shall be integrated for the same time span as the simulated fuel consumption. The measured fuel consumption for the total test shall be calculated as follows: where: FCm = Fuel consumption measured by integrating fuel mass flow over the complete fuel consumption measurement phase [g/kWh] FCm (t) = Instantaneous fuel mass flow measured during the fuel consumption measurement phase [g/s] fs = Sampling rate [Hz] VT workm = Verification test work at the wheel calculated from the measured wheel torque and wheel rotational speeds over the complete fuel consumption measurement phase [kWh] Pwheel-i-measured,t = Positive power at the left (i = l) and right (i = 2) wheel calculated from the measured wheel torque and wheel rotational speeds at time step t where only power values greater zero are considered Torquei = instantaneously measured torque at the wheel i  in time step t  [Nm] rpmi = instantaneously measured rotational speed at the wheel i  in time step t  [min  1] The measured fuel consumption values shall be corrected for the net calorific value (NCV) as set out in point 3 of Annex V to calculate the verification test results. where: NCVmeas = NCV of the fuel used in the verification test determined in accordance with point 3.2 of Annex V [MJ/kg] NCVstd = Standard NCV in accordance with Table 4 of Annex V [MJ/kg] FCm,corr = Fuel consumption measured by integrating fuel mass over the complete fuel consumption measurement phase corrected for the test fuel NCV [g/kWh] 7.3. Pass/Fail check The vehicle shall pass the verification test if the ratio of corrected measured fuel consumption to simulated fuel consumption is below the tolerances set out in Table 5. In the case of a shorter run-in phase than 15 000 km the influence on the fuel efficiency of the vehicle may be corrected with the following evolution coefficient: [g/kWh] where: FCm-c = Fuel consumption measured and corrected of a shorter run-in phase mileage = run-in distance [km] ef = Evolution coefficient of 0,98 For vehicle odometer reading above 15 000 km, no correction shall be applied. The ratio of measured and simulated fuel consumption for the total verification test relevant trip shall be calculated as verification test ratio in accordance with the following equation: Where: CVTP = Ratio of fuel consumption measured and simulated in the verification testing procedure For a comparison with the declared CO2 emissions of the vehicle in accordance with Article 9, the verified CO2 emissions of the vehicle are determined as follows: where: CO2verified = verified CO2 emissions of the vehicle in [g/t-km] CO2declared = declared CO2 emissions of the vehicle in [g/t-km] If a first vehicle fails the tolerances for CVTP, two more tests may be performed on the same vehicle or two more similar vehicles may be tested on request of the vehicle manufacturer. For the evaluation of the pass criterion set out in Table 5, the averages of the verification testing procedure ratio from the up to three tests shall be used. If the pass criterion is not reached, the vehicle fails the verification testing procedure. Table 5 Pass fail criterion for the verification test CVPT Pass criterion for the verification testing procedure < 1,075 8. Reporting procedures The test report shall be established by the vehicle manufacturer for each vehicle tested and shall include at least the following results of the verification test: 8.1. General 8.1.1. Name and address of the vehicle manufacturer 8.1.2. Address(es) of assembly plant(s) 8.1.3. The name, address, telephone and fax numbers and email address of the vehicle manufacturer's representative 8.1.4. Type and commercial description 8.1.5. Selection criteria for vehicle and CO2 relevant components (text) 8.1.6. Vehicle owner 8.1.7. Odometer reading at test start of the fuel consumption measurement (km) 8.2. Vehicle information 8.2.1. Vehicle model 8.2.2. Vehicle identification number (VIN) 8.2.3. Vehicle category (N2, N3) 8.2.4. Axle configuration 8.2.5. Maximum gross vehicle weight (t) 8.2.6. Vehicle group 8.2.7. Corrected actual mass of the vehicle (kg) 8.2.8. Cryptographic hash of the manufacturer's records file 8.2.9. Vehicle combination's gross combined weight in the verification test (kg) 8.3. Main engine specifications 8.3.1. Engine model 8.3.2. Engine certification number 8.3.3. Engine rated power (kW) 8.3.4. Engine capacity (l) 8.3.5. Engine reference fuel type (diesel/LPG/CNG ¦) 8.3.6. Hash of the fuel map file/document 8.4. Main transmission specifications 8.4.1. Transmission model 8.4.2. Transmission certification number 8.4.3. Main option used for generation of loss maps (Option1/Option2/Option3/Standard values) 8.4.4. Transmission type 8.4.5. Number of gears 8.4.6. Transmission ratio final gear 8.4.7. Retarder type 8.4.8. Power take off (yes/no) 8.4.9. Hash of the efficiency map file/document 8.5. Main retarder specifications 8.5.1. Retarder model 8.5.2. Retarder certification number 8.5.3. Certification option used for generation of a loss map (standard values/measurement) 8.5.4. Hash of the retarder efficiency map file/document 8.6. Torque converter specification 8.6.1. Torque converter model 8.6.2. Torque converter certification number 8.6.3. Certification option used for generation of a loss map (standard values/measurement) 8.6.4. Hash of the efficiency map file/document 8.7. Angle drive specifications 8.7.1. Angle drive model 8.7.2. Axle certification number 8.7.3. Certification option used for generation of a loss map (standard values/measurement) 8.7.4. Angle drive ratio 8.7.5. Hash of the efficiency map file/document 8.8. Axle specifications 8.8.1. Axle model 8.8.2. Axle certification number 8.8.3. Certification option used for generation of a loss map (standard values/measurement) 8.8.4. Axle type (e.g. standard single driven axle) 8.8.5. Axle ratio 8.8.6. Hash of the efficiency map file/document 8.9. Aerodynamics 8.9.1. Model 8.9.2. Certification option used for generation of CdxA (standard values/measurement) 8.9.3. CdxA Certification number (if applicable) 8.9.4. CdxA value 8.9.5. Hash of the efficiency map file/document 8.10. Main tyre specifications 8.10.1. Tyre certification number on all axles 8.10.2. Specific rolling resistance coefficient of all tyres on all axles 8.11. Main auxiliary specifications 8.11.1. Engine cooling fan technology 8.11.2. Steering pump technology 8.11.3. Electric system technology 8.11.4. Pneumatic system technology 8.12. Test conditions 8.12.1. Actual mass of the vehicle (kg) 8.12.2. Actual mass of the vehicle with payload (kg) 8.12.3. Warm up time (minutes) 8.12.4. Average velocity at warm up (km/h) 8.12.5. Fuel consumption measurement duration (minutes) 8.12.6. Distance based share urban driving (%) 8.12.7. Distance based share rural driving (%) 8.12.8. Distance based share motorway driving (%) 8.12.9. Time share of idling at stand still (%) 8.12.10. Average ambient temperature ( °C) 8.12.11. Road condition (dry, wet, snow, ice, others please specify) 8.12.12. Maximum seal level of the route (m) 8.12.13. Maximum duration of continuous idling at stand still (minutes) 8.13. Results of the verification test 8.13.1. Average fan power calculated for the verification test by the simulation tool (kW) 8.13.2. Work over the verification test calculated by the simulation tool (kW) 8.13.3. Work over the verification test measured (kW) 8.13.4. NCV of the fuel used in the verification test (MJ/kg) 8.13.5. Fuel consumption in the verification test measured (g/km) 8.13.6. Fuel consumption in the verification test measured, corrected (g/kWh) 8.13.7. Fuel consumption in the verification test simulated (g/km) 8.13.8. Fuel consumption in the verification test simulated (g/kWh) 8.13.9. Mission profile (long haul/long haul(EMS)/regional/regional(EMS)/urban/municipal/construction) 8.13.10. Verified CO2 emissions of the vehicle (g/tkm) 8.13.11. Declared CO2 emissions of the vehicle (g/tkm) 8.13.12. Ratio of fuel consumption measured and simulated in the verification testing procedure in (-) 8.13.13. Passed the verification test (yes/no) 8.14. Software and user information 8.14.1. Simulation tool version (X.X.X) 8.14.2. Date and time of the simulation . (1) Rise time means the difference in time between the 10 percent and 90 percent response of the final analyser reading (t90  t10). (2) The accuracy shall be met for the integral fuel flow over 100 minutes. (3) Or maximum vehicle speed if lower than 70 km/h ANNEX XI Annexes I, IV and IX to Directive 2007/46/EC are amended as follows: (1) Annex I is amended as follows: (a) point 3.5.7 is replaced by the following: 3.5.7. Manufacturer's declared values; (b) the following points 3.5.9 and 3.5.9.1 are inserted: 3.5.9 CO2 emissions and fuel consumption certification (for heavy-duty vehicles, as specified in Article 6 of Commission Regulation (EU) 2017/2400) 3.5.9.1 Simulation tool licence number:; (2) in Annex IV, Part I, explanatory note 16 is replaced by the following: (16) For vehicles with a technically permissible maximum laden mass exceeding 7 500 kg; (3) Annex IX is amended as follows: (a) in Part I, Models A1 and B, SIDE 2, VEHICLE CATEGORY N2 (complete and completed vehicles), is amended as follows: (i) point 49 is replaced by the following: 49. CO2 emissions/fuel consumption/electric energy consumption (m) (r):; (ii) the following points 49.1 to 49.6 are inserted: 49.1 Cryptographic hash of the manufacturer's records file drawn up in accordance with the model set out in Part I of Annex IV to Regulation (EU) 2017/2400: ¦ 49.2 Zero emission heavy-duty vehicle as defined in Regulation (EU) 2017/2400: yes/no (1), (t) 49.3 Vocational vehicle as defined in Regulation (EU) 2017/2400: (yes/no) (1), (u) 49.4 Cryptographic hash of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ (u) 49.5 Specific CO2 emissions as indicated in point 2.3 of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ gCO2/tkm 49.6 Average payload value as indicated in point 2.4 of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ t; (b) in Part I, Models A1 and B, SIDE 2, VEHICLE CATEGORY N3 (complete and completed vehicles), is amended as follows: (i) point 49 is deleted; (ii) the following points 49.1 to 49.6 are inserted: 49.1 Cryptographic hash of the manufacturer's records file drawn up in accordance with the model set out in Part I of Annex IV to Regulation (EU) 2017/2400: ¦ 49.2 Zero emission heavy-duty vehicle as defined in Regulation (EU) 2017/2400: yes/no (1), (t) 49.3 Vocational vehicle as defined in Regulation (EU) 2017/2400: (yes/no) (1), (u) 49.4 Cryptographic hash of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ (u) 49.5 Specific CO2 emissions as indicated in point 2.3 of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ gCO2/tkm 49.6 Average payload value as indicated in point 2.4 of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ t; (c) in Part II, Model C1, SIDE 2, VEHICLE CATEGORY N2 (incomplete vehicles), the following points 49.1 to 49.6 are inserted: 49.1 Cryptographic hash of the manufacturer's records file drawn up in accordance with the model set out in Part I of Annex IV to Regulation (EU) 2017/2400: ¦ 49.2 Zero emission heavy-duty vehicle as defined in Regulation (EU) 2017/2400: yes/no (1), (t) 49.3 Vocational vehicle as defined in Regulation (EU) 2017/2400: (yes/no) (1), (u) 49.4 Cryptographic hash of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ (u) 49.5 Specific CO2 emissions as indicated in point 2.3 of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ gCO2/tkm 49.6 Average payload value as indicated in point 2.4 of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ t; (d) in Part II, Model C1, SIDE 2 VEHICLE CATEGORY N3 (incomplete vehicles), the following points 49.1 to 49.6 are inserted: 49.1 Cryptographic hash of the manufacturer's records file drawn up in accordance with the model set out in Part I of Annex IV to Regulation (EU) 2017/2400: ¦ 49.2 Zero emission heavy-duty vehicle as defined in Regulation (EU) 2017/2400: yes/no (1), (t) 49.3 Vocational vehicle as defined in Regulation (EU) 2017/2400: (yes/no) (1), (u) 49.4 Cryptographic hash of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ (u) 49.5 Specific CO2 emissions as indicated in point 2.3 of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ gCO2/tkm 49.6 Average payload value as indicated in point 2.4 of the customer information file drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400: ¦ t; (e) the following explanatory notes relating to Annex IX are added: (t) Only applicable if the vehicle is approved in accordance with Regulation (EC) No 595/2009. (u) Only applicable if the vehicle is approved in accordance with Regulation (EC) No 595/2009 and a customer information file has been drawn up in accordance with the model set out in Part II of Annex IV to Regulation (EU) 2017/2400..